Exhibit 10.67

*Portions of this document marked [*] are requested to be treated
confidentially.

FINAL EXECUTION COPY

DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT

Between

LUPIN LTD.

and

SALIX PHARMACEUTICALS, INC.

Dated as of September 30, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page      ARTICLE 1   DEFINITIONS    1 ARTICLE 2   GRANT OF RIGHTS    13
            2.1   Grants to Salix    13             2.2   Sublicenses    14
            2.3   No Implied Rights; Reservation of Rights    14             2.4
  Grants to Lupin    15             2.5   Non-Compete    15 ARTICLE 3  
DEVELOPMENT    16             3.1   Development of the Licensed Product in the
Territory in the Field    16             3.2   Development Plan and
Implementation    16             3.3   Technology and Materials Transfer    17
            3.4   Lupin and Salix Rights and Responsibilities    17
            3.5   Pre-Clinical and Clinical Supply Obligations    17 ARTICLE 4  
COLLABORATION MANAGEMENT    18             4.1   Formation and Purpose of Joint
Steering Committee    18             4.2   Specific Responsibilities of Joint
Steering Committee    18             4.3   Committees    19             4.4  
Meetings and Procedures    19             4.5   Limitations on Authority    21
ARTICLE 5   REGULATORY MATTERS    21             5.1   Regulatory
Responsibilities    21             5.2   Regulatory Data    22             5.3  
Rights of Reference; Consideration    22 ARTICLE 6   COMMERCIALIZATION    23
            6.1   In General    23             6.2   Commercialization Plan in
the Territory in the Field    23             6.3   Pricing    23             6.4
  Compliance with Applicable Law    24 ARTICLE 7   CONSIDERATION    24
            7.1   Payments to Lupin    24

 

- i -



--------------------------------------------------------------------------------

            7.2   Royalties    24             7.3   Mode of Payment    26
            7.4   Taxes    26             7.5   Financial Records    26
ARTICLE 8   INTELLECTUAL PROPERTY    27             8.1   Ownership of
Intellectual Property    27             8.2   Maintenance and Prosecution of
Patents    28             8.3   Enforcement of Patents    30             8.4  
Infringement Claims by Third Parties    32             8.5   Invalidity or
Unenforceability Defenses or Actions    33             8.6   Third Party
Licenses    34             8.7   Product Trademarks    35 ARTICLE 9   ADVERSE
EVENT REPORTING; RECALLS AND WITHDRAWALS    35             9.1   Adverse Event
Reporting    35             9.2   Recalls and Withdrawals    36             9.3
  Pharmacovigilance Agreement    36 ARTICLE 10   CONFIDENTIALITY AND
NON-DISCLOSURE    37             10.1   Confidentiality Obligations    37
            10.2   Trade Secrets    38             10.3   Permitted Disclosures
   38             10.4   Use of Name    39             10.5   Press Releases   
39             10.6   Patient Information    39             10.7   Publications
   40 ARTICLE 11   REPRESENTATIONS, WARRANTIES AND COVENANTS    40
            11.1   Representations, Warranties and Covenants    40
            11.2   Additional Representations, Warranties and Covenants of Salix
   41             11.3   Additional Representations, Warranties and Covenants of
Lupin    42             11.4   Disclaimer of Warranty    43             11.5  
Unauthorized Sales    43             11.6   Governmental Filings    44 ARTICLE
12   INDEMNIFICATION    44             12.1   Indemnification by Salix    44

 

ii



--------------------------------------------------------------------------------

            12.2   Indemnification by Lupin    44             12.3   Notice of
Claim    45             12.4   Control of Defense    45             12.5  
Limitation on Damages and Liability    47             12.6   Insurance    47
ARTICLE 13   TERM AND TERMINATION    47             13.1   Term    47
            13.2   Termination for Material Breach    47             13.3  
Other Termination by Salix    48             13.4   Termination Upon Insolvency
   48             13.5   Termination by Lupin    48             13.6   Rights in
Bankruptcy    48             13.7   Licenses and Assignments Upon Termination   
49             13.8   Additional Consequences of Termination    49 ARTICLE 14  
MISCELLANEOUS    51             14.1   Force Majeure    51             14.2  
Export Control    52             14.3   Subcontractors    52             14.4  
Assignment    52             14.5   Severability    52             14.6  
Governing Law, Jurisdiction, Venue and Service    53             14.7   Dispute
Resolution    54             14.8   Notices    54             14.9   Entire
Agreement; Modifications    56             14.10   English Language    56
            14.11   Equitable Relief    56             14.12   Waiver and
Non-Exclusion of Remedies    57             14.13   No Benefit to Third Parties
   57             14.14   Further Assurance    57             14.15  
Relationship of the Parties    57             14.16   Performance by Affiliates
   57             14.17   Counterparts    57             14.18   Payments;
Audits    58

 

iii



--------------------------------------------------------------------------------

            14.19   References    59             14.20   Construction    59
            14.21   Additional Agreements    59

 

Schedules and Exhibits Schedule 6.1    Commercialization Efforts Schedule 7.1.2
   Milestones and Milestone Payments Schedule 8.6    Anti-Stacking Schedule 9.2
   Recall and Withdrawal Contact Information Exhibit A    Development Plan

 

iv



--------------------------------------------------------------------------------

DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT

This Development, Commercialization and License Agreement (this “Agreement”) is
made and entered into effective as of September 30, 2009 (the “Effective Date”)
by and between Lupin Ltd., a corporation organized under the laws of India and
having its principal place of business at “B” Wing, Fifth Floor, Bandra Kurla
Complex, Mumbai—400 051, India (“Lupin”), and Salix Pharmaceuticals, Inc., a
corporation organized under the laws of the State of California in the United
States of America and having its principal place of business at 1700 Perimeter
Park Drive, Morrisville, North Carolina 27560-8404, U.S.A. (“Salix”). Lupin and
Salix are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, Lupin Controls (as defined below) certain intellectual property with
respect to the Licensed Delivery Technology (as defined below);

WHEREAS, Salix desires to develop and commercialize the Licensed Product (as
defined below) in accordance with the terms and conditions of this Agreement;
and

WHEREAS, Lupin desires to grant certain licenses to Salix, and Salix desires to
obtain certain licenses from Lupin, to develop and commercialize the Licensed
Product in accordance with the terms and conditions set forth below;

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, do hereby agree as follows:

ARTICLE 1

DEFINITIONS

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

1.1 “Acceptance” means, with respect to a Drug Approval Application, the
occurrence of the earlier of: (a) the expiration of the period specified in
applicable regulations for any notice by the FDA that such Drug Approval
Application will not be accepted for review, without Salix, Lupin or one of
their respective Affiliates having received such notice from the FDA; or (b) the
receipt by Salix, Lupin or one of their respective Affiliates from the FDA that
the Drug Approval Application will be accepted for review, provided that in any
case, if no such period for acceptance is provided for in the applicable
regulations, then the Drug Approval Application shall be deemed “accepted” on
the date such Drug Approval Application was filed.

1.2 “Adverse Event” means (a) any finding from tests in laboratory animals or in
vitro that suggests a significant risk for human subjects including reports of
mutagenicity, teratogenicity or carcinogenicity and (b) any undesirable,
untoward or noxious event or experience associated with the clinical, commercial
or other use, or occurring following



--------------------------------------------------------------------------------

application of the Licensed Product to humans, whether expected and whether
considered related to or caused by the Licensed Product, including such an event
or experience as occurs in the course of the use of the Licensed Product in
professional practice, in a clinical trial, whether accidental or intentional,
from abuse, from withdrawal or from a failure of expected therapeutic action of
the Licensed Product, and including those events or experiences that are
required to be reported to the Regulatory Authorities under corresponding
Applicable Law.

1.3 “Affiliate” means, with respect to a Party, licensee or Sublicensee, any
Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such Party, licensee
or Sublicensee, as the case may be. For purposes of this definition, “control”
and, with correlative meanings, the terms “controlled by” and “under common
control with” as used with respect to a Person (including a Party, licensee or
Sublicensee) means (a) the possession, directly or indirectly, of the power to
direct, or cause the direction of, the management or policies of such Person
(including a Party, licensee or Sublicensee), whether through the ownership of
voting securities, by contract relating to voting rights or corporate
governance, or otherwise, or (b) the ownership, directly or indirectly, of more
than fifty percent (50%) of the voting securities or other ownership interest of
a Person (including a Party, licensee or Sublicensee).

1.4 “Agreement” has the meaning set forth in the Preamble.

1.5 “API Agreement” means that certain Rifaximin Manufacturing and Supply
Agreement, of even date herewith, between the Parties.

1.6 “Applicable Law” means applicable laws, rules and regulations, including any
rules, regulations, guidelines or other requirements of any Regulatory
Authority, that may be in effect from time to time.

1.7 [*]

1.8 “Bioadhesive Technology” means any bioadhesive for purposes of
gastrointestinal drug delivery.

1.9 “Breaching Party” has the meaning set forth in Section 13.2.

1.10 “Business Day” means a day other than a Saturday, Sunday or a day on which
banking institutions in New York, New York are required or permitted by law to
remain closed.

1.11 “Calendar Quarter” means each successive period of three (3) calendar
months commencing on January 1, April 1, July 1 and October 1.

1.12 “Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31.

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

2



--------------------------------------------------------------------------------

1.13 “Clinical Data” means all Information with respect to the Licensed Product
made, collected or otherwise generated under or in connection with the Clinical
Trials for the Licensed Product, including any data, reports and results with
respect thereto.

1.14 “Clinical Trial” means a Phase I Clinical Trial, Phase II Clinical Trial or
Phase III Clinical Trial (including a Pivotal Trial), and such other tests and
studies in patients that are required by Applicable Law, or otherwise
recommended by the Regulatory Authorities, to obtain or maintain Drug Approval
Applications, but excluding Post Approval Studies, and “Clinical Trials” means
all of the foregoing clinical trials.

1.15 “Commencement of the Pivotal Trial” means the first dosing of the first
patient enrolled in a Pivotal Trial, as defined in the protocol for such
Clinical Trial.

1.16 “Commercialization” means any and all activities (whether before or after
Regulatory Authorization) directed to the marketing, detailing and Promotion of
the Licensed Product after Regulatory Authorization for commercial sale has been
obtained, and shall include marketing, Promoting, detailing, marketing research,
distributing, offering to commercially sell and commercially selling the
Licensed Product, importing, exporting or transporting the Licensed Product for
commercial sale and regulatory affairs with respect to the foregoing. When used
as a verb, “Commercializing” means engaging in Commercialization and
“Commercialize” and “Commercialized” shall have corresponding meanings.

1.17 “Commercialization Plan” has the meaning set forth in Section 6.2.1.

1.18 “Commercially Reasonable Efforts” means, with respect to the research and
Development of the Licensed Product, the efforts and resources commonly used in
the research-based pharmaceutical industry, and with respect to the
Commercialization or other Exploitation of the Licensed Product, the efforts and
resources commonly used in the commercial pharmaceutical industry, in each case
for products with similar commercial and scientific potential at a similar stage
in their lifecycle. Commercially Reasonable Efforts shall be determined without
regard to a Party’s particular circumstances, including any other product
opportunities, and without regard to any payments owed by a Party to the other
under this Agreement. The term “commercially reasonable efforts,” used herein
without capital letters, shall have the meaning ordinarily ascribed to such term
in commercial agreements of this type.

1.19 “Committee” has the meaning set forth in Section 4.3.

1.20 “Completion of the Pivotal Trial” means the final dosing of the last
patient enrolled in a Pivotal Trial, as defined in the protocol for such
Clinical Trial.

1.21 “Confidential Information” has the meaning set forth in Section 10.1.

1.22 “Control” means, with respect to any item of Information, Regulatory
Documentation, Patent, Trademark or other intellectual property right,
possession of the right, whether directly or indirectly, and whether by
ownership, license or otherwise (other than by operation of any license and
other grants hereunder), to assign or grant a license, sublicense or other right
to or under such Information, Regulatory Documentation, Patent, Trademark or
other

 

3



--------------------------------------------------------------------------------

intellectual property right as provided for herein without violating the terms
of any agreement or other arrangement with any Third Party.

1.23 “Data Exclusivity” has the meaning set forth in Section 1.73.

1.24 “Development” means all activities related to pre-clinical and other
non-clinical testing, test method development and stability testing, toxicology,
formulation, process development, manufacturing scale-up, qualification and
validation, quality assurance/quality control, Clinical Trials, including
Manufacturing in support thereof, statistical analysis and report writing, the
preparation and submission of Regulatory Documentation, regulatory affairs with
respect to the foregoing and all other activities necessary or reasonably useful
or otherwise requested or required by a Regulatory Authority as a condition or
in support of obtaining, maintaining or modifying a Regulatory Authorization.
When used as a verb, “Develop” means to engage in Development.

1.25 “Development Plan” has the meaning set forth in Section 3.2.

1.26 “Dispute” has the meaning set forth in Section 14.7.1.

1.27 “Dollars” or “$” means United States Dollars.

1.28 “Drug Approval Application” means a New Drug Application as defined in the
FFDCA, and the regulations promulgated thereunder.

1.29 “Drug Master File” means any drug master file filed with the FDA with
respect to any intermediate of the Licensed Product.

1.30 “Effective Date” means the effective date of this Agreement as set forth in
the Preamble.

1.31 “Exploit” means to make, have made, import, use, sell or offer for sale,
including to research, Develop, Commercialize, register, Manufacture, have
Manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute, Promote, market or have sold or otherwise dispose
of, and “Exploitation” means the act of Exploiting a product or process.

1.32 “Ex-Territory Licensee” has the meaning set forth in Section 3.4.

1.33 “FDA” means the United States Food and Drug Administration, and any
successor agency thereto.

1.34 “FFDCA” means the United States Federal Food, Drug, and Cosmetic Act, as
amended.

1.35 “Field” means all use of the Licensed Product in humans, including (a) all
indications of the Licensed Product for the treatment, management or prevention
of any disease or condition in humans (including infectious diarrhea,
specifically including cholera and travelers’ diarrhea, hepatic encephalopathy
and irritable bowel syndrome) and (b) all

 

4



--------------------------------------------------------------------------------

consumption of the Licensed Product by humans (including by way of food or
dietary supplements).

1.36 [*]

1.37 “First Commercial Sale” means the first sale for use by the general public
of the Licensed Product in the Territory after any and all Regulatory
Authorizations necessary for commercial sale of the Licensed Product in the
Territory have been obtained.

1.38 “GAAP” means United States generally accepted accounting principles
consistently applied.

1.39 “Generally Competitive Product” means (a) any pharmaceutical or biological
composition, preparation or other type of product (including any
over-the-counter product) that contains Rifaximin (including any such product
that contains Rifaximin together with one or more other ingredients (which may
be either combined in a single formulation or bundled with separate formulations
but sold as one product)), and (b) any dietary supplement or food product that
contains Rifaximin.

1.40 “Global Steering Committee” or “GSC” has the meaning set forth in
Section 3.4.

1.41 “Good Manufacturing Practice” or “GMP” means the current good manufacturing
practices applicable from time to time to the manufacturing of the Licensed
Product or any intermediate thereof pursuant to Applicable Law.

1.42 “Hatch-Waxman Act” means the Drug Price Competition and Patent Term
Restoration Act of 1984, as amended.

1.43 “Improvements” means any and all Information and inventions that are
conceived, discovered, Developed or otherwise made by a Party, its Sublicensees,
licensees, or any of its or their respective Affiliates in connection with the
work conducted under the Development Plan or otherwise in connection with
Development, Commercialization or other Exploitation of the Licensed Product,
whether patentable or not. The Parties acknowledge and agree that any rights of
Salix in or with respect to Lupin Improvements will be limited to the licenses
granted in Section 2.1.

1.44 “IND” means any investigational new drug application filed with the FDA for
authorization to commence Clinical Trials.

1.45 “Indemnification Claim Notice” has the meaning set forth in Section 12.3.

1.46 “Indemnified Party” has the meaning set forth in Section 12.3.

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

5



--------------------------------------------------------------------------------

1.47 “Information” means all technical, scientific and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
expressed ideas, technical assistance, designs, drawings, assembly procedures,
computer programs, apparatuses, specifications, data, results and other
material, including: biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, pre-clinical, clinical, safety,
manufacturing and quality control data and information, including study designs
and protocols; assays and biological methodology (whether or not confidential,
proprietary, patented or patentable) in written, electronic or any other form
now known or hereafter developed.

1.48 “Initial Regulatory Authorization” of the Licensed Product for an
indication means the approval by the FDA.

1.49 “Invoiced Sales” has the meaning set forth in Section 1.70.

1.50 “Joint Improvements” has the meaning set forth in Section 8.1.2(c).

1.51 “Joint Know-How” means all Information (including Joint Improvements and
Clinical Data) developed, acquired or otherwise Controlled (other than by virtue
of the licenses granted hereunder) jointly by or on behalf of Salix, its
Sublicensees or any of its or their respective Affiliates and Lupin, its
licensees or Sublicensees or any of its or their respective Affiliates under or
in connection with the research, development or other Exploitation of the
Licensed Product that is reasonably useful or necessary for the Exploitation of
the Licensed Product in the Field, but excluding any Salix Know-How or Lupin
Know-How or any Information to the extent covered or claimed by published Joint
Patents.

1.52 “Joint Patents” means any Patent that claims or covers Joint Improvements
and any other Improvements that are conceived or reduced to practice, or that
are otherwise Controlled (other than by virtue of the licenses granted
hereunder), jointly by or on behalf of Salix, its Sublicensees or any of its or
their respective Affiliates and Lupin, its licensees or Sublicensees or any of
its or their respective Affiliates under or in connection with the Exploitation
of the Licensed Product, but excluding any Lupin Patents or Salix Patents.

1.53 “Joint Platform Patent” means a Joint Patent based primarily on claims
covered by the Lupin Platform Patent.

1.54 “Joint Product Patent” means a Joint Patent covering a Rifaximin product
incorporating Bioadhesive Technology.

1.55 “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 4.1.

1.56 “Joint Technology” means the Joint Know-How and the Joint Patents.

1.57 “Knowledge” means the good faith understanding of any vice president, any
senior vice president, or the president or chief executive officer of a Party of
the facts and information then in such individual’s possession after due
inquiry.

 

6



--------------------------------------------------------------------------------

1.58 “Licensed Delivery Technology” means that certain bioadhesive for purposes
of gastrointestinal drug delivery developed by Lupin and claimed under the Lupin
Platform Patent and the Lupin Product Patent.

1.59 “Licensed Product” means any form or dosage of pharmaceutical, biological
or other composition or preparation in finished form labeled and packaged for
sale by prescription, over-the-counter, as a dietary supplement, as food, or by
any other method that (a) contains Rifaximin (including a product that contains
Rifaximin together with one or more other ingredients (which may be either
combined in a single formulation or bundled with separate formulations but sold
as one product)) and, in addition, (b) utilizes the Licensed Delivery Technology
or any other Bioadhesive Technology included within or claimed or covered by the
Lupin Technology.

1.60 “Losses” has the meaning set forth in Section 12.1.

1.61 “Lupin” has the meaning set forth in the Preamble.

1.62 “Lupin Improvement Patent” means all of Lupin’s right in and to any Patent
claiming Lupin Improvements, but excluding the Lupin Platform Patent and the
Lupin Product Patent.

1.63 “Lupin Improvements” has the meaning set forth in Section 8.1.2.

1.64 “Lupin Know-How” means all Information (including Lupin Improvements)
Controlled by Lupin, its Sublicensees or any of its or their respective
Affiliates as of the Effective Date or at any time during the term of this
Agreement that is reasonably useful or necessary for the Exploitation of the
Licensed Product, whether or not patented or patentable, but excluding any Joint
Improvements or any Information to the extent covered or claimed by published
Lupin Patents, Lupin Improvement Patents or Joint Patents.

1.65 “Lupin Patents” means (a) the Lupin Platform Patent, (b) the Lupin Product
Patent, and (c) all other Patents that are Controlled by Lupin, its
Sublicensees, licensees or any of its or their respective Affiliates as of the
Effective Date or at any time during the term of this Agreement that claim or
cover the Licensed Product or any component thereof or the Exploitation of the
Licensed Product or any component thereof. The Parties acknowledge and agree
that any rights of Salix in or with respect to the Lupin Patents will be limited
to the licenses granted in Section 2.1 and the rights granted in Sections 8.1,
8.2 and 8.3.

1.66 “Lupin Platform Patent” means all of Lupin’s right in and to (a) US patent
application No. 12/144,894; (b) divisionals, continuations and claims of
continuations in part, in each case that are entitled to the benefit of the
priority date of the application referenced in subclause (a), (c) the foreign
patent applications associated with the patent applications referenced in
subclauses (a) and (b) above; (d) the patents issued from the patent
applications referenced in subclauses (a) through (c) above, and (e) reissues,
renewals, reexaminations, restorations (including supplemental protection
certificates) and extensions of any patent or application set forth in
subclauses (a) through (d) above.

 

7



--------------------------------------------------------------------------------

1.67 “Lupin Product Patent” means all of Lupin’s right in and to (a) US patent
application No. 12/144,453; (b) divisionals, continuations and claims of
continuations in part, in each case that are entitled to the benefit of the
priority date of the application referenced in subclause (a), (c) the foreign
patent applications associated with the patent applications referenced in
subclauses (a) and (b) above; (d) the patents issued from the patent
applications referenced in subclauses (a) through (c) above, and (e) reissues,
renewals, reexaminations, restorations (including supplemental protection
certificates) and extensions of any patent or application set forth in
subclauses (a) through (d) above.

1.68 “Lupin Technology” means the Lupin Know-How, the Lupin Patents, and the
Lupin Improvement Patents.

1.69 “Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, formulation, filling, finishing, packaging,
labeling, shipping, handling, holding, storage and warehousing of the Licensed
Product or any intermediate thereof, including process development, process
qualification and validation, scale-up, pre-clinical, clinical and commercial
manufacture and analytic development, product characterization, stability
testing, quality assurance and quality control.

1.70 “Net Sales” shall mean, for any period, the gross amount invoiced by Salix,
its Sublicensees or any of its or their respective Affiliates (collectively, a
“Selling Person”) for the sale of the Licensed Product (the “Invoiced Sales”),
less deductions for: (a) normal and customary trade, quantity and cash discounts
and sales returns and allowances, including (i) those granted on account of
price adjustments, billing errors, rejected goods, damaged goods and returns,
(ii) administrative and other fees and reimbursements and similar payments to
wholesalers and other distributors, buying groups, pharmacy benefit management
organizations, health care insurance carriers and other institutions,
(iii) allowances, rebates and fees paid to distributors, and (iv) chargebacks;
(b) freight, postage, shipping and insurance expenses to the extent that such
items are included in the Invoiced Sales; (c) customs and excise duties and
other duties related to the sales to the extent that such items are included in
the Invoiced Sales; (d) rebates and similar payments made with respect to sales
paid for by any governmental or regulatory authority; (e) sales and other taxes
and duties directly related to the sale or delivery of the Licensed Product (but
not including franchise taxes or taxes assessed against the income derived from
such sale); and (f) distribution expenses to the extent that such items are
included in the Invoiced Sales (collectively, “Permitted Deductions”). Any of
the deductions listed above that involves a payment by a Selling Person shall be
taken as a deduction in the Calendar Quarter in which the payment is accrued by
such entity. For purposes of determining Net Sales, a Licensed Product shall be
deemed to be sold when invoiced and a “sale” shall not include transfers or
dispositions of such Licensed Product for pre-clinical or clinical purposes or
as samples, in each case, without charge. A Selling Person’s transfer of
Licensed Product to an Affiliate or Sublicensee shall not result in any Net
Sales, unless such Licensed Product is used by such Affiliate or Sublicensee in
the course of its commercial activities. In the event that any Selling Person
sells the Licensed Product as part of a bundle or group sale with other products
not covered by this Agreement, and such Selling Person provides a discount,
allowance or rebate to the purchaser of the Licensed Product based on the
aggregate amount invoiced for all products sold, such discount, allowance or
rebate shall be allocated to each of the products pro rata based on the gross
amount invoiced for each such product less all

 

8



--------------------------------------------------------------------------------

other Permitted Deductions specifically related to each such product. If any
Selling Person sells the Licensed Product as part of a bundle of distinct
products (i.e., one price is charged for a number of distinct products), the Net
Sales for the Licensed Product shall be based on the ratio of the wholesale
acquisition cost for the Licensed Product to the sum of the wholesale
acquisition costs for all products in such bundle.

1.71 “Non-Prescription Competitive Product” means (a) any over-the-counter
pharmaceutical or biological composition, preparation or other type of product
that (i) contains Rifaximin or any derivative thereof (including any such
product that contains Rifaximin or any derivative thereof together with one or
more other ingredients (which may be either combined in a single formulation or
bundled with separate formulations but sold as one product)), (ii) utilizes
Bioadhesive Technology or any other technology involving adhesion to bodily
membranes, and (iii) is labeled, advertised, marketed, promoted or intended for
use in the Field in the Territory and (b) any dietary supplement or food product
that (i) contains Rifaximin or any derivative thereof (including any such
product that contains Rifaximin or any derivative thereof together with one or
more other ingredients (which may be either combined in a single formulation or
bundled with separate formulations but sold as one product)), (ii) utilizes
Bioadhesive Technology or any other technology involving adhesion to bodily
membranes, and (iii) is advertised, marketed, promoted or intended for use in
the Field in the Territory.

1.72 “Party” and “Parties” has the meaning set forth in the Preamble.

1.73 “Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part (other than with
respect to new subject matter that would not otherwise be covered in this
Agreement), provisionals, converted provisionals and continued prosecution
applications, (c) any and all patents that have issued or in the future issue
from the foregoing patent applications ((a) and (b)), including utility models,
petty patents and design patents and certificates of invention, (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((a), (b) and (c)), (e) any similar
rights, including so-called pipeline protection or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents
((a), (b), (c) and (d)), and (f) any data or market exclusion periods, including
any such periods listed in the FDA’s Orange Book and all international
equivalents (“Data Exclusivity”).

1.74 “Payments” has the meaning set forth in Section 7.4.

1.75 “Permitted Deductions” has the meaning set forth in Section 1.70.

1.76 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or

 

9



--------------------------------------------------------------------------------

organization, including a government or political subdivision, department or
agency of a government.

1.77 “Pharmacovigilance Agreement” has the meaning set forth in Section 9.3.

1.78 “Phase I Clinical Trial” means a human clinical trial of the Licensed
Product, the principal purpose of which is a preliminary determination of safety
in healthy individuals or patients.

1.79 “Phase II Clinical Trial” means a human clinical trial of the Licensed
Product, the principal purpose of which is a determination of safety and
efficacy in the target patient population.

1.80 “Phase III Clinical Trial” means a human clinical trial of the Licensed
Product on a sufficient number of subjects that is designed to establish that a
pharmaceutical product is safe and efficacious for its intended use, and to
determine warnings, precautions, and adverse reactions that are associated with
such pharmaceutical product in the dosage range to be prescribed, which trial is
intended to support Regulatory Authorization of the Licensed Product. A Phase
III Clinical Trial shall be deemed to have commenced when the first patient in
such study has been dosed.

1.81 “Pivotal Trial” means, with respect to a particular indication for the
Licensed Product, the first pivotal Phase III Clinical Trial that is intended to
support Initial Regulatory Authorization of the Licensed Product for such
indication in the United States, wherever conducted.

1.82 “Post Approval Study” means any human clinical study, or other test or
study with respect to the Licensed Product for an indication that (a) is
conducted solely in support of pricing or reimbursement for the Licensed Product
in the Territory or (b) is not required to obtain or maintain Initial Regulatory
Authorization for the Licensed Product for such indication and is conducted
within the scope of the labeling for the Licensed Product (for clarity, any
human clinical study that is intended to expand the labeling for the Licensed
Product shall be a Clinical Trial and shall not be a Post Approval Study).
Subject to the foregoing, Post Approval Studies may include epidemiological
studies, modeling and pharmacoeconomic studies, post-marketing surveillance
studies, investigator sponsored studies, and health economics studies. For
clarity, Post Approval Studies shall not include any tests or studies that are
required or recommended for the Licensed Product by the Regulatory Authorities
as a condition to obtaining, or as a requirement of maintaining, an Initial
Regulatory Authorization for the Licensed Product for an indication.

1.83 “Prescription Competitive Product” means any pharmaceutical or biological
composition, preparation or other type of product (other than an
over-the-counter product or a dietary supplement or food product) that
(a) contains Rifaximin or any derivative thereof (including any such product
that contains Rifaximin or any derivative thereof together with one or more
other ingredients (which may be either combined in a single formulation or
bundled with separate formulations but sold as one product)), (b) utilizes
Bioadhesive

 

10



--------------------------------------------------------------------------------

Technology or any other technology involving adhesion to bodily membranes, and
(c) is labeled, advertised, marketed, promoted or intended for use in the Field
in the Territory.

1.84 “Product Labeling” means, with respect to the Licensed Product and a
particular country or other jurisdiction, (a) the Regulatory Authority-approved
full prescribing information for the Licensed Product for such country or
jurisdiction, including any required patient information, and (b) all labels and
other written, printed or graphic matter upon a container, wrapper or otherwise,
including any package insert, utilized with or for the marketing, sale or other
Commercialization of the Licensed Product in such country or jurisdiction.

1.85 “Product Trademarks” means, with respect to the Licensed Product, the
Trademark(s) for the Licensed Product used by Salix or its Affiliates or its or
their respective Sublicensees in connection with the Licensed Product (but
excluding any Salix Corporate Name or similar designation) and any registrations
thereof or any pending applications relating thereto.

1.86 “Promotion” means those activities normally undertaken by a pharmaceutical
company’s sales force (including electronic detailing, advertising and meeting
with physicians, whether undertaken by the company’s sales force or not) to
implement marketing plans and strategies aimed at encouraging the appropriate
use of a product. When used as a verb, “Promote” means to engage in such
activities. With respect to Salix’s Promotion of the Licensed Product, Promotion
includes those activities actually undertaken by Salix’s sales force to
implement marketing plans and strategies aimed at encouraging the appropriate
use of the Licensed Product.

1.87 “Promotional Materials” means, with respect to the Licensed Product, all
sales representative training materials with respect to the Licensed Product and
all written, printed, graphic, electronic, audio or video matter, including
journal advertisements, sales visual aids, direct mail, medical
information/education monographs, direct-to-consumer advertising, Internet
postings, broadcast advertisements, and sales reminder aids (e.g., scratch pads,
pens and other such items) intended for use or used by a Party or its Affiliates
in connection with any Promotion of the Licensed Product, except Product
Labeling for the Licensed Product.

1.88 “Recalls” has the meaning set forth in Section 9.2.

1.89 “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entity, including FDA, and
notified authority regulating or otherwise exercising authority with respect to
the Exploitation (including the determination of pricing/reimbursement) of the
Licensed Product in any country or other jurisdiction.

1.90 “Regulatory Authorization” means, with respect to the Licensed Product and
a particular country or other jurisdiction, any and all approvals,
registrations, certificates, licenses or authorizations of any Regulatory
Authority necessary to commercially distribute, sell or market or otherwise
Commercialize the Licensed Product in such country or jurisdiction, including,
where applicable, (a) pricing or reimbursement approval in such country or
jurisdiction, (b) pre- and post-approval manufacturing and marketing
authorizations (including

 

11



--------------------------------------------------------------------------------

any prerequisite marketing approval or authorization related thereto),
(c) labeling approval, and (d) technical, medical and scientific licenses.

1.91 “Regulatory Documentation” means, with respect to the Licensed Product, all
applications, registrations, licenses, authorizations and approvals, all
correspondence submitted to or received from the Regulatory Authorities
(including minutes and official contact reports relating to any communications
with any Regulatory Authority), and all supporting documents and all clinical
trials and tests, in each case, relating to the Licensed Product, and all data
contained in any of the foregoing, including Promotional Materials, Clinical
Data, period safety update reports, adverse event files and complaint files,
Manufacturing records (including any chemistry, manufacturing or control data)
and, if applicable, any updates or supplements to any of the foregoing.

1.92 “Rifaximin” means rifaximin, which is [*], and all complexes, mixtures and
other combinations, prodrugs, metabolites, enantiomers, polymorphs, salt foams,
racemates, and isomers thereof, or any derivatives of any of the foregoing.

1.93 “Salix” has the meaning set forth in the Preamble.

1.94 “Salix Improvements” has the meaning set forth in Section 8.1.2.

1.95 “Salix Know-How” means all Information (including Salix Improvements) and
Clinical Data Controlled by or on behalf of Salix, its Sublicensees or any of
its or their respective Affiliates at any time during the term of this Agreement
that are (a) conceived, discovered, Developed or otherwise made by Salix, its
Sublicensees or any of its or their respective Affiliates in connection with the
work conducted under the Development Plan or otherwise in connection with
Development, Commercialization or other Exploitation of the Licensed Product
under this Agreement, (b) used by or on behalf of Salix, its Sublicensees or any
of its or their respective Affiliates under or in connection with the research,
Development, Commercialization or other Exploitation of the Licensed Product
under this Agreement and (c) reasonably commercially relevant to the
Exploitation of the Licensed Product, whether or not patented or patentable; but
excluding any Joint Improvements or any Information to the extent covered or
claimed by published Salix Patents or Joint Patents.

1.96 “Salix Patents” means any Patent Controlled by or on behalf of Salix, its
Sublicensees or any of its or their respective Affiliates (a) that claims or
covers any Salix Improvement that is used by or on behalf of Salix, its
Sublicensees or any of its or their respective Affiliates under or in connection
with the research, Development, Commercialization or other Exploitation of the
Licensed Product under this Agreement and (b) is reasonably commercially
relevant to the Exploitation of the Licensed Product, but in any event ((a) and
(b)) excluding any Joint Patents.

1.97 “Salix Technology” means Salix Know-How and Salix Patents.

1.98 “Selling Person” has the meaning set forth in Section 1.70.

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

12



--------------------------------------------------------------------------------

1.99 “Sublicensee” means a Person, other than an Affiliate, that is granted a
sublicense by a Party under the license grants in Section 2.1 or 2.4, as the
case may be, as provided in Section 2.2.

1.100 “Territory” means the United States.

1.101 “Third Party” means any Person other than Lupin, Salix and their
respective Affiliates.

1.102 “Third Party Claims” has the meaning set forth in Section 12.1.

1.103 “Third Party License Payments” has the meaning set forth in Section 5.3.2.

1.104 “Trademark” shall include any word, name, symbol, color, designation or
device or any combination thereof, including any trademark, trade dress, brand
mark, service mark, trade name, brand name, logo or business symbol, whether or
not registered.

1.105 “United States” means the United States of America, its territories and
possessions (including the District of Columbia and Puerto Rico).

1.106 “Valid Claim” means (a) any claim of an issued and unexpired Patent in the
Territory that (i) has not been held permanently revoked, unenforceable or
invalid by a decision of a court or governmental agency of competent
jurisdiction, which decision is unappealable or unappealed within the time
allowed for appeal and (ii) has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise; or (b) a claim of a pending Patent application in the Territory that
was filed and is being prosecuted in good faith and has not been abandoned or
finally disallowed without the possibility of appeal or re-filing of the
application; provided that such prosecution has not been ongoing for more than
[*] ([*]) years.

ARTICLE 2

GRANT OF RIGHTS

2.1 Grants to Salix.

2.1.1. Subject to the terms and conditions of this Agreement, Lupin hereby
grants to Salix:

(a) (i) an exclusive (including with regard to Lupin and its Affiliates),
royalty-bearing right and license, with the right to grant sublicenses in
accordance with Section 2.2, under the Lupin Technology, to import, make, have
made, use, sell, offer for sale, and otherwise Exploit the Licensed Product in
the Field in the Territory in accordance with this Agreement; and

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

13



--------------------------------------------------------------------------------

(b) an exclusive (including with regard to Lupin and its Affiliates) right of
reference, with the right to grant sublicenses and further rights of reference
in accordance with Section 2.2, under the Regulatory Documentation Controlled by
Lupin or any of its Affiliates, if any, to Exploit the Licensed Product in the
Field in the Territory.

2.1.2. Salix acknowledges that (a) the Lupin Know-How is secret and substantial
and without access to the Lupin Know-How Salix would not be able to obtain and
maintain Regulatory Authorizations, (b) access to Lupin Know-How is expected to
provide Salix with a competitive advantage in the marketplace beyond the
exclusivity afforded by the Lupin Patents, and (c) the payments and royalties
set forth in Sections 7.1 and 7.2 are, in part, intended to compensate Lupin for
such exclusivity and such competitive advantage. The Parties agree that the
royalty rate set forth in Section 7.2 reflects an efficient and reasonable
blended allocation of the values provided by Lupin to Salix.

2.2 Sublicenses. The rights and licenses granted to Salix under Section 2.1 and
Lupin under Section 2.4 shall include the right to grant sublicenses (or further
rights of reference), through multiple tiers of Sublicensees, provided that the
Party granting such sublicense or further right of reference shall provide to
the other Party a written notice setting forth in reasonable detail the nature
of such sublicense and the identity of the Sublicensee. Each Party hereby
guarantees the performance of its Affiliates and permitted Sublicensees and the
grant of any such sublicense shall not relieve the sublicensing Party of its
obligations under this Agreement, except to the extent they are satisfactorily
performed by such Sublicensee. Any such sublicenses shall be consistent with and
subject to the terms and conditions of this Agreement.

2.3 No Implied Rights; Reservation of Rights. For the avoidance of doubt, as
between the Parties:

2.3.1. Salix, its Sublicensees and its and their respective Affiliates shall
have no right, express or implied, with respect to the Lupin Technology except
as expressly provided in this Agreement;

2.3.2. Lupin reserves the right under the Lupin Technology, the Joint Patents
(to the extent Controlled by Lupin) and the Joint Know-How (to the extent
Controlled by Lupin) to (a) perform its obligations hereunder and (b) obtain and
maintain Regulatory Authorizations for, and research, Develop and Commercialize
and otherwise Exploit, in accordance with the terms of this Agreement, (i) the
Licensed Product outside the Territory and in the Territory outside the Field,
and (ii) other products for any purpose;

2.3.3. Lupin, its Sublicensees and its and their respective Affiliates shall
have no right, express or implied, with respect to the Salix Technology except
as expressly provided in this Agreement; and

2.3.4. Salix reserves the right under the Salix Technology, the Joint Patents
(to the extent Controlled by Salix) and the Joint Know-How (to the extent
Controlled by Salix) to (a) perform its obligations hereunder and (b) obtain and
maintain

 

14



--------------------------------------------------------------------------------

Regulatory Authorizations for, and research, Develop and Commercialize and
otherwise Exploit, in accordance with the terms of this Agreement, (i) the
Licensed Product in the Field in the Territory and (ii) other products
(including products containing Rifaximin) for any purpose.

2.4 Grants to Lupin. Subject to the teens and conditions of this Agreement,
Salix hereby grants to Lupin:

2.4.1. a [*], exclusive (including with regard to Salix and its Affiliates)
license, with the right to grant sublicenses in accordance with Section 2.2,
under the Salix Technology to Exploit the Licensed Product outside the Territory
or inside the Territory outside the Field; and

2.4.2. subject to Section 5.3, a [*], non-exclusive license and right of
reference, with the right to grant sublicenses and further rights of reference
in accordance with Section 2.2, under the Regulatory Documentation Controlled by
Salix or its Affiliates to Exploit the Licensed Product outside the Territory or
inside the Territory outside the Field.

2.5 Non-Compete.

2.5.1. As a condition of this Agreement, and as a material inducement to Salix’s
entry into this Agreement, Lupin covenants to Salix that, during [*], Lupin (or
any successor or assign of Lupin) will not, and will not permit any of its
Affiliates or Sublicensees (or any successor or assign of any such Affiliate or
Sublicensee) to, research, Develop, market or sell in the Field in the Territory
any Generally Competitive Product. If a court of competent jurisdiction
determines that the restrictions set forth in this Section 2.5 are too broad or
otherwise unreasonable under Applicable Law, including with respect to duration,
geographic scope or space, the court is hereby requested and authorized by the
Parties hereto to revise the foregoing restriction to include the maximum
restrictions allowable under Applicable Law. Each of the Parties hereto
acknowledges, however, that (a) this Section 2.5 has been negotiated by the
Parties, (b) the geographical and time limitations on activities are reasonable,
valid and necessary in light of the circumstances pertaining to the Parties and
necessary for the adequate protection of the Licensed Product, and (c) Salix
would not have entered in this Agreement without the protection afforded it by
this Section 2.5. Notwithstanding the foregoing, Lupin, its Affiliates and its
Sublicensees shall not be precluded from [*], so long as Lupin uses commercially
reasonable efforts (and in no event less than generally accepted efforts that
are standard in the pharmaceutical industry) to [*].

2.5.2. Without limiting the provisions of Section 2.5.1, in the event Lupin (or
any successor or assign of Lupin), or any of its Affiliates or (sub)licensees
(or any successor or assign of any such Affiliate or (sub)licensee) shall
research or Develop, or market or sell in the Field in the Territory any
Generally Competitive Product, then Salix shall have the right, in its sole and
absolute discretion,

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

15



--------------------------------------------------------------------------------

by written notice delivered to Lupin (or its successor), to (a) terminate any or
all provisions of this Agreement providing for any delivery by Salix to Lupin of
Information relating to activities contemplated by this Agreement, save only for
the provisions of Article 7, and (b) disband the JSC.

2.5.3. This Section 2.5 shall not apply to Lupin’s supply of Rifaximin into the
Territory upon the termination of the API Agreement [*].

ARTICLE 3

DEVELOPMENT

3.1 Development of the Licensed Product in the Territory in the Field.

3.1.1. Development of the Licensed Product in the Territory in the Field after
the Effective Date shall be conducted by Salix and Lupin in accordance with the
Development Plan.

3.1.2. Except as may otherwise be agreed by the Parties, each Party shall bear
all costs and expenses incurred by it in the performance of its Development
activities hereunder.

3.1.3. Each of Salix and Lupin shall perform, or cause to be performed, any and
all Development activities from time to time assigned to it under the
Development Plan using its Commercially Reasonable Efforts and in accordance
with Applicable Law.

3.2 Development Plan and Implementation. The Development of the Licensed Product
in the Territory in the Field shall be conducted pursuant to a Development Plan,
which as of the date of this Agreement consists of a set of principles and a
preliminary timeline and is attached to this Agreement as Exhibit A (such plan,
as amended from time to time, the “Development Plan”). Either Party may from
time to time propose to the JSC for its consideration updates, amendments and
modifications to the Development Plan; provided, that Salix shall propose an
update to the Development Plan at least [*] per [*]. The Development Plan as
updated, amended, progressed and modified from time to time by the JSC shall
include the overall strategy and intended activities relating to the Development
of the Licensed Product and in particular shall:

3.2.1. identify Development activities to be conducted and the anticipated
timelines for such activities;

3.2.2. describe the clinical and regulatory strategy for the Licensed Product;

3.2.3. incorporate a manufacturing plan for the pre-clinical and clinical
supplies of the Licensed Product to be provided by Lupin pursuant to
Section 3.4;

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

16



--------------------------------------------------------------------------------

3.2.4. incorporate a plan for scale up and commercial manufacture of the
Licensed Product [*]; and

3.2.5. include such other matters as are from time to time appropriate to the
Development of the Licensed Product.

3.3 Technology and Materials Transfer. From and after the Effective Date,
(a) Lupin shall provide Salix with access to Lupin Know-How as the same may
exist from time to time and such assistance in the transfer thereof from Lupin
to Salix as Salix may reasonably request and (b) upon Salix’s request, the
Parties shall coordinate the transfer from Lupin to Salix of those physical
materials relating to the Licensed Product and the Development thereof
reasonably requested by Salix.

3.4 Lupin and Salix Rights and Responsibilities. It is contemplated that from
and after the Effective Date, all Clinical Trials and Post Approval Studies for
the Licensed Product, wherever and by whomever conducted, shall be structured,
where practicable, so as not to adversely affect Salix’s ability to obtain
Regulatory Authorizations for the Licensed Product in the Territory, and Lupin
agrees to [*] with respect to the Licensed Product for that purpose to the
extent such [*] is permitted under Applicable Law. Without limiting the
foregoing, within [*] ([*]) days after Lupin enters into any agreement with a
Third Party [*], Lupin shall notify Salix in writing and the Parties, [*] shall
thereafter use their respective commercially reasonable efforts to form a global
steering committee (the “Global Steering Committee” or “GSC”), which shall serve
as a forum to discuss global Development, Regulatory Authorization,
Commercialization and other Exploitation of the Licensed Product in the Field
outside the Territory.

3.5 Pre-Clinical and Clinical Supply Obligations.

3.5.1. Lupin shall, as and to the extent reasonably requested by Salix, supply
reasonable quantities of pre-clinical and clinical requirements of the Licensed
Product (to the extent such quantities can be produced at [*]), at [*] cost and
expense, for use by Lupin and Salix in the Development of the Licensed Product
as contemplated hereunder.

3.5.2. Lupin shall manufacture all Licensed Product delivered by it pursuant to
Section 3.5.1 pursuant to GMP. [*] shall be [*] responsible for any costs
associated with manufacturing upgrades necessary to ensure that its facilities
used to Manufacture Licensed Product as contemplated by this Section 3.5 comply
with GMP.

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

17



--------------------------------------------------------------------------------

ARTICLE 4

COLLABORATION MANAGEMENT

4.1 Formation and Purpose of Joint Steering Committee.

4.1.1. Within fifteen (15) days after the Effective Date, the Parties shall
establish a joint steering committee (the “Joint Steering Committee” or “JSC”),
which shall oversee and coordinate the Development of, regulatory filings for,
and other Exploitation of the Licensed Product in the Field in the Territory.

4.1.2. The JSC shall be composed of six (6) members, with an equal number of
members appointed by each Party. Each member of the JSC shall be an employee of
the respective Party or of an Affiliate of such Party with significant
experience and responsibility for oversight of the Licensed Product. Either
Party may substitute any of its representatives on the JSC by written notice to
the other Party.

4.1.3. Salix shall appoint one of its representatives to serve as chairperson of
the JSC (subject to the approval of Lupin, not to be unreasonably withheld). For
clarity, the JSC shall at all times have a chairperson and the chairperson of
the JSC shall at all times be an employee of Salix.

4.2 Specific Responsibilities of Joint Steering Committee. The JSC shall
continuously monitor the progress of the Development Plan and the
Commercialization Plan. Each Party shall provide updates regarding its progress
on applicable aspects of the Development Plan and the Commercialization Plan no
less than once per Calendar Quarter. The JSC shall provide status reports to the
senior management of each of the Parties as appropriate, but also no less than
once per Calendar Quarter. The Parties contemplate that the responsibilities of
the Joint Steering Committee shall evolve during the course of the Parties’
relationship under this Agreement. In support of its responsibility for
overseeing and coordinating the Development and Exploitation of the Licensed
Product in the Territory, the JSC shall:

4.2.1. establish a strategy for the Development, Regulatory Authorization,
Commercialization and other Exploitation of the Licensed Product in the Field in
the Territory;

4.2.2. review and monitor the Development Plan and the implementation thereof,
make recommendations to the Parties regarding updates, amendments and
modifications to the Development Plan, and consider proposals of the Parties in
respect of updates, amendments and modifications to the Development Plan;

4.2.3. review and monitor the Commercialization Plan and the implementation
thereof, make recommendations to the Parties regarding updates, amendments and
modifications to the Commercialization Plan, and consider proposals of the
Parties in respect of updates, amendments and modifications to the
Commercialization Plan;

4.2.4. review and make recommendations to the Parties regarding the conduct of
Clinical Trials for additional indications for the Licensed Product and Post

 

18



--------------------------------------------------------------------------------

Approval Studies for the Licensed Product (in each case in the Field and in the
Territory) and amendments to the Development Plan in respect thereof;

4.2.5. review statistical analysis plans and protocols for, and monitor the
progress of, all Clinical Trials and Post Approval Studies for the Licensed
Product in the Field and in the Territory;

4.2.6. review and make recommendations to the Parties on all proposed product
labeling, Drug Approval Applications and other filings with Regulatory
Authorities with respect to Regulatory Authorizations for the Licensed Product
in the Field and in the Territory;

4.2.7. review and make recommendations to the Parties on advertising and
Promotional Materials and strategies and packaging designs for the Licensed
Product in the Field and in the Territory;

4.2.8. facilitate the exchange of Development Information relating to all
Clinical Trials and Post Approval Studies and Commercialization Information for
the Licensed Product in the Field and in the Territory;

4.2.9. consider labeling issues and undertake coordination of labeling in the
Territory so as to ensure such degree of consistency in labeling as the JSC
deems to be desirable; and

4.2.10. perform such other functions as are expressly set forth in this
Agreement or as the Parties may mutually agree in writing.

Subject to the terms of this Agreement, the activities and resources of each
Party shall be managed by such Party, acting independently and in its individual
capacity. The JSC shall only have the responsibilities specifically set forth in
this Agreement and shall not have any rights or responsibilities under the API
Agreement [*].

4.3 Committees. The JSC may establish such other committees (each, including the
JSC, a “Committee”) as it deems appropriate. Each Committee shall contain at
least one Lupin representative and the chairperson of each such Committee shall
be designated by Salix (subject to the approval of Lupin, not to be unreasonably
withheld). For clarity, each such Committee shall have a chairperson at all
times and the chairperson of each such Committee shall at all times be an
employee of Salix. The JSC may delegate its powers to any such Committee, but no
such Committee may have any powers that are not granted to the JSC pursuant to
this Agreement.

4.4 Meetings and Procedures.

4.4.1. Each Committee shall meet at least once during each Calendar Quarter, or
as otherwise agreed to by the Parties, at a location designated by the
chairperson of such Committee. The chairperson of each Committee shall be
responsible

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

19



--------------------------------------------------------------------------------

for calling meetings and preparing and circulating an agenda in advance of each
meeting of each Committee.

4.4.2. The chairperson of each Committee shall be responsible for preparing and
issuing minutes of each meeting within thirty (30) days thereafter. Minutes
shall be deemed approved unless any member of the Committee objects in writing
to the accuracy of such minutes within seven (7) days of receipt of the minutes.
In the event that any such objection is not resolved by mutual agreement of the
Parties, such minutes shall be amended to reflect such unresolved dispute.

4.4.3. Each Committee shall have the right to adopt such standing rules as shall
be necessary for its work to the extent that such rules are not inconsistent
with this Agreement.

4.4.4. A quorum of a Committee shall exist whenever there is present at or
participating in a meeting at least one (1) representative appointed by each
Party.

4.4.5. Members of a Committee may, at each such member’s option, attend a
meeting either in person or by telephone, video conference or similar means in
which each participant can hear what is said by, and be heard by, the other
participants and the chairperson of the Committee shall make appropriate
arrangements accordingly. Representation by proxy shall be allowed. Employees or
consultants of either Party that are not members of a Committee may attend any
meeting of such Committee; provided, however, that such attendees (a) shall not
vote or otherwise participate in the decision-making process of such Committee
and (b) are bound by obligations of confidentiality and non-disclosure
equivalent to those set forth in Article 10.

4.4.6. A Committee shall take action by consensus of the members present at a
meeting at which a quorum exists, with each Party having a single vote
irrespective of the number of representatives of such Party in attendance, or by
a written resolution signed by the chairperson of such Committee and one
(1) representative of Lupin on such Committee.

4.4.7. If a Committee other than the JSC cannot, or does not, reach consensus on
an issue within its jurisdiction, then the dispute shall be referred to the JSC
for resolution and a special meeting of the JSC may be called for such purpose.

4.4.8. If the JSC cannot, or does not, reach consensus on an issue within its
jurisdiction, including any dispute arising in another Committee and referred to
the JSC pursuant to Section 4.4.7, [*].

4.4.9. Notwithstanding the provisions of Section 4.4.8, neither any Committee
nor [*] may, without Lupin’s written consent in accordance with the provisions
of Section 14.9, act to impose on Lupin any new obligation to perform

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

20



--------------------------------------------------------------------------------

research, Development, Manufacture or other activities as to which Salix has not
agreed in writing to reimburse Lupin for all costs that may be incurred by Lupin
in performing such new activities or that would increase Lupin’s time
commitments or responsibilities under this Agreement, or reduce or abridge
Salix’s obligations hereunder.

4.5 Limitations on Authority. Each Party shall retain the rights, powers and
discretion granted to it under this Agreement, and no such rights, powers or
discretion shall be delegated to or vested in a Committee unless the Parties
expressly so agree in writing. No Committee shall have the power to amend,
modify or waive compliance with this Agreement, which may only be amended or
modified as provided in Section 14.9 or compliance with which may only be waived
as provided in Section 14.12. No Committee shall have the power to determine
compliance with this Agreement.

ARTICLE 5

REGULATORY MATTERS

5.1 Regulatory Responsibilities.

5.1.1. Subject to the Development Plan, as between the Parties, [*] shall have
[*] responsibility and authority for

(a) the implementation of Clinical Trials and related Development activities
that are conducted in support of Regulatory Authorizations for the Licensed
Product or Commercialization of the Licensed Product in the Field and in the
Territory,

(b) obtaining and maintaining Regulatory Authorizations for the Licensed Product
in the Field in the Territory, including all regulatory filings and applications
for relevant Regulatory Authorizations, and

(c) other communications with Regulatory Authorities in regard to the
Development and Commercialization of the Licensed Product in the Field in the
Territory, including (i) all correspondence submitted to Regulatory Authorities
related to the design, conduct or results of non-clinical trials and Clinical
Trials for the Licensed Product, (ii) except as otherwise contemplated by this
Agreement [*], all correspondence submitted to Regulatory Authorities related to
the Manufacture of the Licensed Product, (iii) all pricing and reimbursement
approval proceedings relating to the Exploitation of any the Licensed Product,
(iv) all drug naming approval proceedings, and (v) all proposed Product
Labeling.

Nothing in this Section 5.1.1 shall limit Lupin’s authority and responsibility
as set forth in [*] over the Manufacture of the Licensed Product.

5.1.2. Subject to Article 13, all Regulatory Authorizations and related
submissions relating to the Licensed Product in the Field in the Territory shall
be the property of Salix and held in the name of Salix; provided that, except as
may be otherwise required by Applicable Law or in respect of any Regulatory
Authorization relating to the Licensed Product in the Field in the Territory,
any Regulatory Filings in

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

21



--------------------------------------------------------------------------------

support of Lupin’s Manufacture of the Licensed Product (including Lupin’s Drug
Master File) shall be the property of Lupin and held in the name of Lupin.

5.2 Regulatory Data. Each Party shall provide the other Party on a timely basis
with access to all material pre-clinical data and Clinical Data compiled in
support of a Drug Approval Application or other regulatory filings with respect
to the Licensed Product, when and as such pre-clinical data or Clinical Data
become available. Without limiting the foregoing, Lupin shall, within ten
(10) days of the Effective Date, provide to Salix, in such form and format as
Salix may reasonably request, (a) copies of all correspondence, as of the
Effective Date, to and from the FDA that relates to Rifaximin (other than the
closed portion of the Drug Master File and correspondence related thereto) and
(b) all pre-clinical data and Clinical Data arising from or relating to Clinical
Study Report Study Number: [*]

5.3 Rights of Reference; Consideration.

5.3.1. Lupin will be provided, without additional consideration except as
provided in Section 5.3.2, with rights to cross reference, file or incorporate
by reference any data or documentation used in support of regulatory filings by
Salix, including any technical documentation prepared by or on behalf of Salix
in accordance with Applicable Law, including Directive 93/42/EEC, as and to the
extent necessary or useful to support any applications for regulatory
certificates or approvals that Lupin or its licensees may make in respect of the
Licensed Product outside the Territory or in the Territory outside of the Field.

5.3.2. In consideration of the rights extended to it pursuant to Section 5.3.1,
Lupin agrees that in the event it enters into an agreement with one or more
Third Parties to Exploit the Licensed Product, Salix shall be entitled to deduct
from royalties it would otherwise owe to Lupin pursuant to Section 7.2 an amount
equal to the lesser of (a) [*] percent ([*]%) of (i) any (A) [*]], (B) [*]), and
(C) [*], in each case ((A), (B) and (C)) paid to Lupin by such Third Party under
such agreement, and (ii) any [*] and paid to Lupin by such Third Party under
such agreement in respect of sales of the Licensed Product made by such Third
Party (collectively, “Third Party License Payments”)] and (b) [*] percent ([*]%)
of the amount of [*] with any excess beyond such [*] percent ([*]%) amount to be
[*]. In the event Lupin enters into any agreement described in the preceding
sentence, then within thirty (30) days after the end of the second Calendar
Quarter of each Calendar Year and the end of each Calendar Year, Lupin shall
provide to Salix detailed information regarding all Third Party License Payments
paid to Lupin by such Third Party under such agreement in the preceding two
(2) Calendar Quarters. Lupin shall, and shall cause its licensees and its and
their respective Affiliates to, keep complete and accurate financial books and
records that, in reasonable detail, fairly reflect any Third Party License
Payments paid to Lupin by such Third Party under such agreement in conformity
with GAAP and this Agreement. Such books and records shall be retained by Lupin,
its licensees and its and their respective Affiliates until the later of
(a) three (3) years after the end of the period to which such books and records
pertain and (b) the expiration of the applicable tax statute of

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

22



--------------------------------------------------------------------------------

limitations (or any extensions thereof), or for such longer period as may be
required by Applicable Law. Such books and records shall be subject to audit in
accordance with the procedures set forth in Section 14.18. Payments made or to
be made by Lupin to Salix pursuant to this Section 5.3.2 shall be made in
accordance with the provisions of Sections 7.3 and 7.4 mutatis mutandis and
Section 14.18.

ARTICLE 6

COMMERCIALIZATION

6.1 In General. As between the Parties, Salix shall have the sole right and
obligation to Commercialize the Licensed Product in the Field in the Territory
at [*] cost and expense in accordance with this Agreement. Without limiting the
foregoing, Salix shall, and shall cause its Sublicensees and its and their
respective Affiliates to use Commercially Reasonable Efforts to Commercialize
the Licensed Product in the Field in the Territory following the receipt of all
Regulatory Authorizations necessary for commercial sale of the Licensed Product
in the Territory. For purposes of this Section 6.1, Salix’s Commercially
Reasonable Efforts shall include at least the efforts set forth on Schedule 6.1.

6.2 Commercialization Plan in the Territory in the Field.

6.2.1. Plan Contents. The Commercialization of the Licensed Product in the Field
in the Territory shall be conducted pursuant to a comprehensive multi-year plan
to be prepared by Salix pursuant to Section 6.2.2 (such plan, as amended from
time to time, the “Commercialization Plan”), which plan shall be consistent with
Salix’s obligations set forth in Section 6.1. Without limiting the generality of
the foregoing, the Commercialization Plan shall set forth the Promotion efforts,
including the positioning of the Licensed Product in the detailing of physicians
or other health care professionals and the type and level of other sales force
activities to be performed by Salix in furtherance of the Commercialization
Plan. The Commercialization Plan shall further set forth quarterly spending
commitments and timelines for meeting Commercialization goals proposed by the
JSC.

6.2.2. Preparation and Update of Commercialization Plan. Within [*] ([*]) days
after data resulting from the completion of the first Phase III Clinical Trial
is finalized or by a date otherwise agreed to by the Parties, Salix shall
provide to Lupin a preliminary Commercialization Plan. Thereafter, Salix shall
propose to the JSC amendments and updates to the Commercialization Plan as and
when necessary to reflect any changes to the overall strategy or intended
activities relating to the Commercialization of the Licensed Product in the
Field in the Territory, but no less than once every Calendar Quarter.

6.3 Pricing. Salix may in its sole discretion establish the retail price and any
discount strategies for the Licensed Product in the Territory; provided,
however, that Salix, its Affiliates and their respective Sublicensee(s) shall
not, [*].

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

23



--------------------------------------------------------------------------------

6.4 Compliance with Applicable Law. Salix shall, and shall cause its
Sublicensees and its and their respective Affiliates to, comply with all
Applicable Laws with respect to the Commercialization of the Licensed Product
pursuant to this Article 6.

ARTICLE 7

CONSIDERATION

7.1 Payments to Lupin. In partial consideration of the licenses and other rights
granted herein, Salix shall make the following payments to Lupin:

7.1.1. Up-Front Payment. Salix shall pay a one-time nonrefundable patent license
fee in the amount of five million Dollars ($5,000,000) within ten (10) days of
the Effective Date of this Agreement.

7.1.2. Milestone Payments. Salix shall pay Lupin the milestone payments set
forth on Schedule 7.1.2, on achievement by Salix or any of its Affiliates or
Sublicensees of each of the milestones set forth on Schedule 7.1.2 during the
term of this Agreement, within (30) days after the achievement of the relevant
milestone. Salix shall notify Lupin promptly of any determination, completion or
approval that would trigger a payment by Salix to Lupin under this Section 7.1.2
and the amount of the payment required and shall pay such amount as provided
herein.

7.2 Royalties.

7.2.1. In General. Subject to Sections 7.2.2 and 7.2.3, Salix shall pay to Lupin
a royalty of [*] percent ([*]%) of Net Sales of the Licensed Product.

7.2.2. Royalty Term. Salix’s obligations to pay royalties under Section 7.2.1
shall terminate with respect to the Licensed Product upon the earlier of (a) the
date of the first commercial sale (by a Person other than Salix or its
Sublicensees or any of its or their respective Affiliates) in the Territory of a
product that is approved by a Regulatory Authority and constitutes a
Prescription Competitive Product in respect of such Licensed Product and (b) the
later of (i) the [*] ([*]) anniversary of the First Commercial Sale of such
Licensed Product in the Territory and (ii) the first date on which there is no
longer (A) a Lupin Patent or Lupin Improvement Patent that includes at least one
Valid Claim in the Territory or (B) any Data Exclusivity with respect to such
Licensed Product in the Territory. Upon termination of the royalty obligations
of Salix under Section 7.2.1 with respect to the Licensed Product, the license
grants to Salix in Section 2.1 in respect of such Licensed Product shall become
non-exclusive and fully paid-up with respect to such Licensed Product in the
Territory. Following any termination of Salix’s obligation to pay royalties
under Section 7.2.1, Salix shall only be responsible for any royalty payments
based on Net Sales that occurred prior to the effective date of such
termination.

7.2.3. Royalty Step-Down. The royalties payable pursuant to Section 7.2.1 shall
be reduced by [*] ([*]) (a) during any period in which there are no

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

24



--------------------------------------------------------------------------------

Valid Claims of any Lupin Patent or Lupin Improvement Patent that would be
infringed by the Exploitation of such Licensed Product in the Territory in the
absence of the license grants hereunder or (b) if, following the first
commercial sale (by a Person other than Salix or its Sublicensees or any of its
or their respective Affiliates) in the Territory of a Non-Prescription
Competitive Product, (i) aggregate commercial sales of units of the Licensed
Product decline on a Calendar Quarter-by-Calendar Quarter basis, based on data
generated by IMS International (or if such data is not available, another
reliable data source that is mutually agreed by the Parties by mutual written
consent), for [*] ([*]) or more consecutive Calendar Quarters during the first
[*] ([*]) years following such first commercial sale of a Non-Prescription
Competitive Product and (ii) such decline in commercial sales of units of the
Licensed Product over [*] ([*]) consecutive Calendar Quarters in the aggregate
is at least [*] percent ([*]%).

7.2.4. Royalty Payments. Running royalties shall be payable on a quarterly
basis, within thirty (30) days after the end of each Calendar Quarter, based
upon the aggregate Net Sales in the Field in the Territory during such Calendar
Quarter. Notwithstanding the foregoing, (a) if at the end of a given Calendar
Year, the royalty statement described in Section 7.2.5 shows that Salix has
overpaid royalties for any Calendar Quarter during such Calendar Year, then at
Salix’s option, (i) Salix shall have the right to deduct the amount of such
overpayment from its royalty payment otherwise due to Lupin for the fourth
Calendar Quarter of such Calendar Year, or (ii) Lupin shall reimburse to Salix
the amount of such overpayment within thirty (30) days after receipt of the
royalty payment or royalty statement for the fourth Calendar Quarter of such
Calendar Year, and (b) if at the end of a Calendar Year, the royalty statement
described in Section 7.2.5 shows that Salix has underpaid royalties for any
Calendar Quarter during such Calendar Year, then Salix shall pay to Lupin the
amount of such underpayment together with its royalty payment for the fourth
Calendar Quarter of such Calendar Year. Royalties shall be calculated in
accordance with GAAP and with the terms of this Article 7. Only one royalty
payment shall be due on Net Sales even though the sale or use of the Licensed
Product may be covered by more than one Patent or item of Lupin Know-How in the
Territory.

7.2.5. Royalty Statements. Each royalty payment hereunder shall be accompanied
by a statement in sufficient detail to allow for the calculation of royalties
due hereunder, including by showing at a minimum, for the applicable Calendar
Quarter and, in respect of the royalty statement for the fourth Calendar Quarter
of each Calendar Year, the Calendar Year: (a) Invoiced Sales and Net Sales for
the relevant period, (b) the number of units of Licensed Product sold during the
relevant period, (c) a detailed breakdown of any deductions from the Invoiced
Sales to obtain Net Sales, (d) the amount of royalties due on such Net Sales,
and (e) the information set forth under clauses (a) through (d) of this
Section 7.2.5, disaggregated by Sublicensee.

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

25



--------------------------------------------------------------------------------

7.2.6. Sublicense Revenue. For the avoidance of doubt, any and all Net Sales by
Sublicensees shall be [*] Net Sales calculations for purposes of this
Section 7.2 and Salix shall [*].

7.3 Mode of Payment. All payments to Lupin under this Agreement shall be made by
deposit of Dollars in the requisite amount to such bank account as Lupin may
from time to time designate by notice to Salix.

7.4 Taxes. The royalties, milestones and other amounts payable by Salix to Lupin
pursuant to this Agreement (“Payments”) shall not be reduced on account of any
taxes unless required by Applicable Law. Lupin alone shall be responsible for
paying any and all taxes (other than withholding taxes required by Applicable
Law to be paid by Salix) levied on account of, or measured in whole or in part
by reference to, any Payments it receives. Salix shall deduct or withhold from
the Payments any taxes that it is required by Applicable Law to deduct or
withhold. Notwithstanding the foregoing, if Lupin is entitled under any
applicable tax treaty to a reduction of rate of, or the elimination of,
applicable withholding tax, it may deliver to Salix or the appropriate
governmental authority (with the assistance of Salix to the extent that this is
reasonably required and is expressly requested in writing) the prescribed forms
necessary to reduce the applicable rate of withholding or to relieve Salix of
its obligation to withhold tax, and Salix shall apply the reduced rate of
withholding, or dispense with withholding, as the case may be, provided that
Salix has received evidence, in a folio reasonably satisfactory to Salix, of
Lupin’s delivery of all applicable forms (and, if necessary, its receipt of
appropriate governmental authorization) at least fifteen (15) days prior to the
time that the Payments are due. If, in accordance with the foregoing, Salix
withholds any amount, it shall pay to Lupin the balance when due, make timely
payment to the proper taxing authority of the withheld amount and send to Lupin
proof of such payment within ten (10) days following such payment. Salix shall
be responsible for any sales or other similar tax that Lupin may be required to
collect with respect to the Payments.

7.5 Financial Records. Salix shall, and shall cause its Sublicensees and its and
their respective Affiliates to, keep complete and accurate financial books and
records pertaining to the Invoiced Sales (including any deductions therefrom)
and Net Sales of Licensed Product in sufficient detail to calculate the
royalties and other amounts payable under this Agreement. Such books and records
shall be retained by Salix, its Sublicensees and its and their Affiliates, until
the later of (a) three (3) years after the end of the period to which such books
and records pertain and (b) the expiration of the applicable tax statute of
limitations (or any extensions thereof), or for such longer period as may be
required by Applicable Law.

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

26



--------------------------------------------------------------------------------

ARTICLE 8

INTELLECTUAL PROPERTY

8.1 Ownership of Intellectual Property.

8.1.1. Existing Rights. Each Party shall remain the sole owner of any and all
intellectual property rights, including any ownership or property rights in
materials, owned by it at the Effective Date.

8.1.2. Ownership of Improvements.

(a) Improvements which are made or generated exclusively by or on behalf of
Lupin, its Sublicensees or its or their respective Affiliates (“Lupin
Improvements”) will be owned by Lupin.

(b) Improvements which are made or generated exclusively by or on behalf of
Salix, its Sublicensees or its or their respective Affiliates (“Salix
Improvements”) will be owned by Salix.

(c) As between the Parties, the Parties shall each own an equal, undivided
interest in Improvements which are made or generated jointly by or on behalf of
Lupin (or its licensees or Sublicensees or any of its or their respective
Affiliates), on the one hand, and Salix (or its Sublicensees or any of its or
their respective Affiliates), on the other hand, under or in connection with the
research, Development, Commercialization or other Exploitation of the Licensed
Product under this Agreement (“Joint Improvements”). Subject to Article 13 and
the licenses granted under Sections 2.1 and 2.4, Lupin shall have the right to
Exploit the Joint Technology outside the Territory or inside the Territory
outside the Field without a duty of accounting to Salix; and Salix shall have
the right to Exploit the Joint Technology in the Territory in the Field without
a duty of accounting to Lupin. Except as contemplated by the preceding sentence,
neither Party shall have the right to Exploit Joint Technology without the
written consent of the other Party. For those countries where a specific license
is required to be granted by a Joint Technology owner to the other Joint
Technology owner in order for the other Joint Technology owner to practice such
Joint Technology in such countries, (i) Lupin shall, and does hereby, grant to
Salix an non-exclusive, fully paid-up license to Lupin’s right, title and
interest in and to all Joint Technology to Exploit the Licensed Product in the
Territory in the Field and (ii) Salix shall, and does hereby, grant to Lupin a
non-exclusive, fully paid-up license to Salix’s right, title and interest in and
to all Joint Technology to Exploit the Licensed Product outside the Territory or
inside the Territory outside the Field.

(d) Each Party shall promptly disclose to the other Party in writing, and shall
cause its Affiliates, licensees and Sublicensees to so disclose, the
development, making, conception or reduction to practice of any Improvement.
Without limiting the provisions of the preceding sentence, at least once during
every Calendar Quarter during the term of this Agreement, each Party shall
deliver to the other a written report describing any and all Improvements
generated or developed by it, its Affiliates or, as relevant, its Sublicensees
or their Affiliates during the relevant period or, if such is the case, stating
that no Improvements were so generated or developed.

 

27



--------------------------------------------------------------------------------

8.1.3. United States Law. The determination of whether Improvements are
conceived, discovered, developed or otherwise made by a Party for the purpose of
allocating proprietary rights (including Patent, copyright or other intellectual
property rights) therein, shall, for purposes of this Agreement, be made in
accordance with applicable law in the United States. In the event that United
States law does not apply to the conception, discovery, development or making of
any Improvement hereunder, each Party shall, and does hereby, assign, and shall
cause its Affiliates and Sublicensees to so assign, to the other Party, without
additional compensation, such right, title and interest in and to any
Improvements as well as any intellectual property rights with respect thereto,
as is necessary to fully effect ownership as contemplated by Section 8.1.2.

8.2 Maintenance and Prosecution of Patents.

8.2.1. Lupin Patents, Lupin Improvement Patents, and Joint Platform Patents.

(a) Lupin shall have the first right, but not the obligation, to prepare, file,
prosecute and maintain Lupin Patents, Lupin Improvement Patents, and Joint
Platform Patents and shall be responsible for related interference, re-issuance,
re-examination and opposition proceedings; provided that (i) Lupin shall keep
Salix reasonably informed in respect of its actions under this Section 8.2.1 and
(ii) Lupin shall solicit and reasonably consider any Salix proposals in respect
of Lupin’s actions under this Section 8.2.1 and Lupin shall make commercially
reasonable efforts not to take any positions that would adversely affect the
position of any such Patent in the Territory; provided, however, if Lupin plans
to abandon any such Patent, Lupin shall notify Salix in writing at least ninety
(90) days in advance of the due date of any payment or other action that is
required to prosecute or maintain such Patent, and Salix may elect, upon written
notice within such ninety (90) day period to Lupin, to make such payment or take
such action (i) in respect of the Territory, for all actions, and (ii) in any
country outside the Territory in which Rifaximin or the Licensed Product is
being manufactured, for any action relating to Rifaximin or the Licensed
Product, in each case ((i) and (ii) of this second proviso clause) at [*]
expense and in Lupin’s name, and Lupin shall reasonably cooperate with Salix in
connection with such maintenance activities. If Lupin so choses, Lupin may, at
[*] cost and expense, assign all of Lupin’s right, title and interest to any
Lupin Patent, Lupin Improvement Patent or Joint Platform Patent to Salix, after
which assignment the enforcement of such Lupin Patent, Lupin Improvement Patent
or Joint Platform Patent shall be governed by the provisions of Section 8.3.3
and Lupin shall have no obligation to enforce, or to incur any expense in
connection with the enforcement, of such Lupin Patent, Lupin Improvement Patent
or Joint Platform Patent.

(b) Except as expressly permitted in this Section 8.2.1, Salix shall have no
right to prepare, file, prosecute or maintain any Lupin Patent, any Lupin
Improvement Patent or any Joint Platform Patent.

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

28



--------------------------------------------------------------------------------

8.2.2. Salix Patents and Certain Joint Patents. Salix shall have the first
right, but not the obligation, to prepare, file, prosecute and maintain Salix
Patents and Joint Patents other than Joint Platform Patents and Joint Product
Patents and shall be responsible for related interference, re-issuance,
re-examination and opposition proceedings; provided that Salix shall keep Lupin
reasonably informed in respect of its actions under this Section 8.2.2;
provided, however, if Salix plans to abandon any such Patent, Salix shall notify
Lupin in writing at least ninety (90) days in advance of the due date of any
payment or other action that is required to prepare, file prosecute or maintain
such Patents, and Lupin may elect, upon written notice within such ninety
(90) day period to Salix, to make such payment or take such action, at [*]
expense and in Salix’s name, and Salix shall reasonably cooperate with Lupin in
connection with such maintenance activities. Except as expressly permitted in
this Agreement, Lupin shall have no right to prepare, file, prosecute or
maintain any Salix Patent or any Joint Patent other than Joint Platform Patents
and Joint Product Patents.

8.2.3. Joint Product Patents.

(a) Salix shall have the first right, but not the obligation, to prepare, file,
prosecute and maintain Joint Product Patents in the Territory and shall be
responsible for related interference, re-issuance, re-examination and opposition
proceedings; provided that Salix shall keep Lupin reasonably informed in respect
of its actions under this Section 8.2.3(a); provided, however, if Salix plans to
abandon any such Patent in the Territory during the term of this Agreement,
Salix shall notify Lupin in writing at least ninety (90) days in advance of the
due date of any payment or other action that is required to prepare, file
prosecute or maintain such Patents in the Territory, and Lupin may elect, upon
written notice within such ninety (90) day period to Salix, to make such payment
or take such action, at Lupin’s expense and in Salix’s name, and Salix shall
reasonably cooperate with Lupin in connection with such maintenance activities.
Except as expressly permitted in this Agreement, Lupin shall have no right to
prepare, file, prosecute or maintain any Joint Product Patents in the Territory.

(b) Lupin shall have the first right, but not the obligation, to prepare, file,
prosecute and maintain Joint Product Patents outside the Territory and shall be
responsible for related interference, re-issuance, re-examination and opposition
proceedings; provided that Lupin shall keep Salix reasonably informed in respect
of its actions under this Section 8.2.3(b); provided further that Lupin shall
take no action that Salix determines in its sole and absolute discretion would
adversely affect the position of any such Patent in the Territory; provided,
however, if Lupin plans to abandon any such Patent in any country outside the
Territory during the term of this Agreement, Lupin shall notify Salix in writing
at least ninety (90) days in advance of the due date of any payment or other
action that is required to prepare, file prosecute or maintain such Patents
outside the Territory, and Salix may elect, upon written notice within such
ninety (90) day period to Lupin, to make such payment or take such action, at
[*] expense and in Lupin’s name, and Lupin shall reasonably cooperate with Lupin
in connection with such maintenance activities. If Lupin so choses, Lupin may,
at [*] cost and expense, assign all of Lupin’s right, title and interest to any
Joint Product Patent to Salix, after which assignment the enforcement of such
Joint Product Patent shall be governed by the provisions of Section 8.3.3

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

29



--------------------------------------------------------------------------------

and Lupin shall have no obligation to enforce, or to incur any expense in
connection with the enforcement, of such Joint Product Patent. Except as
expressly permitted in this Agreement, Salix shall have no right to prepare,
file, prosecute or maintain any Joint Product Patents outside the Territory.

8.3 Enforcement of Patents.

8.3.1. Notice. If any Lupin Patent, any Lupin Improvement Patent, any Salix
Patent or any Joint Patent is allegedly or actually infringed by a Third Party
in a manner relating to this Agreement, the Party first having knowledge of such
infringement shall promptly notify the other Party in writing. The notice shall
set forth the facts of that infringement in reasonable detail.

8.3.2. Lupin Patents, Lupin Improvement Patents and Joint Platform Patents.

(a) Lupin shall have the first right, but not the obligation, through counsel
reasonably acceptable to Salix, to control the prosecution of any infringement
described in Section 8.3.1 relating to the Lupin Patents, the Lupin Improvement
Patents and the Joint Platform Patents or, subject to the provisions of this
Section 8.3.2, to grant the infringing Third Party adequate rights and licenses
necessary for continuing such activities; provided, however, that Lupin shall be
obligated, at Salix’s request and expense, to prosecute any infringement
described in Section 8.3.1 in respect of the Lupin Platform Patent in the event
that such Patent is the only Orange Book-listed Patent in respect of the
Licensed Product. In the event that Lupin is obligated to enforce the Lupin
Platform Patent as described above, Lupin shall solicit and reasonably consider
Salix’s proposals in respect of litigation strategy and expenditures. If Lupin
does not initiate an infringement action within ninety (90) days (or twenty-five
(25) days in the case of an action brought under the Hatch-Waxman Act or within
the timeframe of any other relevant regulatory or statutory framework that may
govern) of learning of the infringement, or earlier notifies Salix in writing of
its intent not to so initiate an action, and Lupin has not granted such
infringing Third Party rights and licenses to continue its otherwise infringing
activities, then Salix shall have the right, but not the obligation, to bring
such an action (i) in the Territory in respect of the Lupin Product Patent, and
(ii) in any country outside the Territory in which Rifaximin or the Licensed
Product is being manufactured; provided, however, that the non-controlling Party
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. No settlement or consent judgment or other
voluntary final disposition of a suit under this Section 8.3.2 may be entered
into without the joint consent of Lupin and Salix, such consent not to be
unreasonably withheld or delayed.

(b) Notwithstanding the foregoing clause (a) (but subject to Lupin’s obligation
to enforce the Lupin Platform Patent as described therein), Salix shall have the
first right, but not the obligation, through counsel reasonably acceptable to
Lupin, to control the prosecution of any infringement described in Section 8.3.1
relating to Orange Book-listed Lupin Product Patents, Lupin Patents and Lupin
Improvement Patents or, subject to the provisions of this Section 8.3.2, to
grant the infringing Third Party adequate rights and licenses necessary for

 

30



--------------------------------------------------------------------------------

continuing such activities. If Salix does not initiate an infringement action
within ninety (90) days (or twenty-five (25) days in the case of an action
brought under the Hatch-Waxman Act or within the timeframe of any other relevant
regulatory or statutory framework that may govern) of learning of the
infringement, or earlier notifies Lupin in writing of its intent not to so
initiate an action, and Salix has not granted such infringing Third Party rights
and licenses to continue its otherwise infringing activities, then Lupin shall
have the right, but not the obligation, to bring such an action; provided,
however, that the non-controlling Party shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice. No
settlement or consent judgment or other voluntary final disposition of a suit
under this Section 8.3.2 may be entered into without the joint consent of Lupin
and Salix, such consent not to be unreasonably withheld or delayed.

8.3.3. Salix Patents and Certain Joint Patents. Salix shall have the first
right, but not the obligation, through counsel reasonably acceptable to Lupin,
to control the prosecution of any infringement described in Section 8.3.1
relating to the Salix Patents or Joint Patents other than Joint Platform Patents
and Joint Product Patents or, subject to the provisions of this Section 8.3.3,
to grant the infringing Third Party adequate rights and licenses necessary for
continuing such activities. No settlement or consent judgment or other voluntary
final disposition of a suit under this Section 8.3.3 may be entered into without
the joint consent of Lupin and Salix, such consent not to be unreasonably
withheld or delayed.

8.3.4. Joint Product Patents.

(a) Salix shall have the first right, but not the obligation, through counsel
reasonably acceptable to Lupin, to control the prosecution of any infringement
described in Section 8.3.1 in the Territory relating to the Joint Product
Patents or, subject to the provisions of this Section 8.3.4, to grant the
infringing Third Party adequate rights and licenses necessary for continuing
such activities. No settlement or consent judgment or other voluntary final
disposition of a suit under this Section 8.3.4 may be entered into without the
joint consent of Lupin and Salix, such consent not to be unreasonably withheld
or delayed. If Salix does not initiate an infringement action within ninety
(90) days (or twenty-five (25) days in the case of an action brought under the
Hatch-Waxman Act or within the timeframe of any other relevant regulatory or
statutory framework that may govern) of learning of the infringement, or earlier
notifies Lupin in writing of its intent not to so initiate an action, and Salix
has not granted such infringing Third Party rights and licenses to continue its
otherwise infringing activities, then Lupin shall have the right, but not the
obligation, to bring such an action; provided, however, that the non-controlling
Party shall have the right, at its own expense, to be represented in any such
action by counsel of its own choice.

(b) Lupin shall have the first right, but not the obligation, through counsel
reasonably acceptable to Salix, to control the prosecution of any infringement
described in Section 8.3.1 in any country outside the Territory relating to the
Joint Product Patents or, subject to the provisions of this Section 8.3.4, to
grant the infringing Third Party adequate rights and licenses necessary for
continuing such activities. No settlement or consent judgment or other voluntary
final disposition of a suit under this Section 8.3.4 may be entered into without
the joint consent of Lupin and Salix, such consent not to be unreasonably
withheld or delayed.

 

31



--------------------------------------------------------------------------------

8.3.5. Enforcement Procedure. In the event a Party is entitled to and brings an
infringement action in accordance with this Section 8.3, the other Party shall
cooperate fully, including furnishing of a power of attorney, being joined as a
party plaintiff in such action, providing access to relevant documents and other
evidence and making its employees available at reasonable business hours. If a
Party pursues an action against such alleged infringement, it shall consider in
good faith any comments from the other Party and shall keep the other Party
reasonably informed of any steps taken to preclude such infringement.

8.3.6. Costs and Recovery. Each Party shall [*] relating to any enforcement
action commenced pursuant to this Section 8.3. Any damages or other amounts
collected shall be [*]. Any remainder after such reimbursement is made shall be
[*] under this Agreement with respect to the Licensed Product.

8.4 Infringement Claims by Third Parties.

8.4.1. Defense of Third Party Claims. If a Third Party asserts that a Patent or
other intellectual property right (other than Trademarks, which shall be
governed by Section 8.7) owned or controlled by it is infringed by the
Exploitation of the Licensed Product, the Party first obtaining knowledge of
such a claim shall immediately provide the other Party notice of such claim
along with the related facts in reasonable detail. Salix shall have the first
right, but not the obligation, through counsel reasonably acceptable to Lupin,
to control the defense of any such claim in the Territory and Lupin shall have
the first right, but not the obligation, through counsel reasonably acceptable
to Salix, to control the defense of any such claim outside the Territory. If the
Party with primary responsibility for defense under this Section 8.4.1 does not
accept control of the defense of such claim within ninety (90) days (or
twenty-five (25) days in the case of an action brought under the Hatch-Waxman
Act or within the timeframe of any other relevant regulatory or statutory
framework that may govern) of learning of the claim, or earlier notifies the
other Party in writing of its intent not to so assume control of such defense,
then the other Party shall have the right, but not the obligation, to defend
against such claim; provided, however, that the non-controlling Party shall have
the right, at its own expense, to be represented in any such action by counsel
of its own choice.

8.4.2. Settlement of Third Party Claims. The Party that controls the defense of
a given claim shall also have the right to control settlement of such claim;
provided, however, that (a) no settlement shall be entered into by such
controlling Party without the prior written consent of the non-controlling Party
if such settlement would adversely affect or diminish the rights and benefits of
the non-controlling Party under this Agreement, impose any new obligations or
adversely affect any obligations of the non-controlling Party under this
Agreement, or adversely affect the validity or enforceability of the Patents or
other intellectual property rights of such non-controlling Party and (b) the
controlling Party shall not be entitled to settle any such Third Party claim by
granting a license or covenant not to sue under or with respect to the
non-controlling Party’s intellectual property rights without the prior written
consent of the non-controlling Party.

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

32



--------------------------------------------------------------------------------

8.4.3. Allocation of Costs. Each Party shall bear its own costs and expenses
relating to any defense pursuant to this Section 8.4. Any damages or other
amounts collected shall be first allocated to reimburse the Party that has
exercised its right to control the defense of the claim for its costs and
expenses in making such recovery, and second to reimburse the other Party for
its costs and expenses in making such recovery. Any remainder after such
reimbursement is made shall be allocated between the Parties to reflect the
economic interests of the Parties under this Agreement with respect to the
Licensed Product.

8.4.4. Assistance. Each Party shall provide to the other Party all reasonable
assistance requested by the other Party in connection with any action, claim or
suit under this Section 8.4, at the requesting Party’s expense, including
allowing such other Party access to the assisting Party’s files and documents
and to the assisting Party’s personnel who may have possession of relevant
information. In particular, the assisting Party shall promptly make available to
the other Party all information in its possession or control that it is aware
shall assist the other Party in responding to any such action, claim or suit.

8.5 Invalidity or Unenforceability Defenses or Actions.

8.5.1. Third Party Defense or Counterclaim. If a Third Party asserts, as a
defense or as a counterclaim in any infringement action under Section 8.3, that
any Lupin Patent, Lupin Improvement Patent, Salix Patent, or Joint Patent is
invalid or unenforceable, then the Party pursuing such infringement action shall
promptly give written notice to the other Party. With respect to the Lupin
Patents, the Lupin Improvement Patents, and the Joint Platform Patents, Lupin
shall have the first right, but not the obligation, through counsel reasonably
acceptable to Salix, to respond to such defense or defend against such
counterclaim (as applicable) and, if Salix (or its Sublicensees or any of its or
their respective Affiliates) is pursuing the applicable infringement action
under Section 8.3, Salix (or its Sublicensees or any of its or their respective
Affiliates) shall allow Lupin to control such response or defense (as
applicable). With respect to the Salix Patents and the Joint Patents other than
the Joint Platform Patents, Salix shall have the first right, but not the
obligation, through counsel reasonably acceptable to Lupin, to respond to such
defense or defend against such counterclaim (as applicable) and, if Lupin is
pursuing the applicable infringement action under Section 8.3, Lupin shall allow
Salix to control such response or defense (as applicable). Any costs and
expenses with respect to such response or defense against such counterclaim
shall be borne by the Party controlling such response or defense. If either
Party (and such Party’s licensors, to the extent permitted by its agreements
therewith, and Sublicensees, if any) determines not to assume or fails to assume
such defense within relevant timeframes, the other Party shall, at its sole cost
and expense, have the right to defend against such action or claim; provided,
however, that such other Party shall obtain the written consent of Lupin, with
respect to the Lupin Patents, the Lupin Improvement Patents and the Joint
Patents, or Salix, with respect to the Salix Patents and the Joint Patents,
prior to ceasing to defend, settling or otherwise compromising any such action
or claim, such consent not to be unreasonably withheld or delayed.

 

33



--------------------------------------------------------------------------------

8.5.2. Third Party Declaratory Judgment or Similar Action. If a Third Party
asserts, in a declaratory judgment action or similar action or claim filed by
such Third Party, that any Lupin Patent, Lupin Improvement Patent, Salix Patent,
or Joint Patent is invalid or unenforceable, then the Party first becoming aware
of such action or claim shall promptly give written notice to the other Party.
With respect to the Lupin Patents, the Lupin Improvement Patents, and the Joint
Platform Patents, Lupin shall have the first right, but not the obligation,
through counsel reasonably acceptable to Salix, to defend against such action or
claim. With respect to the Salix Patents and the Joint Patents other than the
Joint Platform Patents, Salix (or its Sublicensees or any of its or their
respective Affiliates) shall have the first right, but not the obligation,
through counsel reasonably acceptable to Lupin, to defend against such action or
claim. Any costs and expenses with respect to such defense shall be borne by the
Party controlling such response or defense. If either Party determines not to
assume such defense or fails to assume such defense within ninety (90) days (or
twenty-five (25) days in the case of an action brought under the Hatch-Waxman
Act or within the timeframe of any other relevant regulatory or statutory
framework that may govern) of learning of the action, the other Party shall, at
its sole cost and expense, have the right to defend against such action or
claim; provided, however, that such other Party shall obtain the written consent
of Lupin, with respect to the Lupin Patents, the Lupin Improvement Patents, or
the Joint Patents, or Salix, with respect to the Salix Patents or the Joint
Patents, prior to ceasing to defend, settling or otherwise compromising any such
action or claim, such consent not to be unreasonably withheld or delayed.

8.5.3. Assistance. Each Party shall provide to the other Party all reasonable
assistance requested by the other Party in connection with any action, claim or
suit under this Section 8.5, at the requesting Party’s expense, including
allowing such other Party access to the assisting Party’s files and documents
and to the assisting Party’s personnel who may have possession of relevant
information. In particular, the assisting Party shall promptly make available to
the other Party all information in its possession or control that it is aware
would assist the other Party in responding to any such action, claim or suit.

8.6 Third Party Licenses. If the Exploitation of Licensed Product by Salix, its
Sublicensees or any of its or their respective Affiliates hereunder infringes or
misappropriates any Patent or other intellectual property right of a Third Party
in the Territory, such that Salix, its Sublicensees or any of its or their
respective Affiliates cannot Exploit the Licensed Product in the Territory as
permitted hereunder without infringing the Patent or intellectual property right
of such Third Party, then Salix (or its Sublicensees or any of its or their
respective Affiliates) shall have the first right, but not the obligation, to
take the lead in negotiating the terms of an appropriate license from such Third
Party, provided that if Salix (or its Sublicensees or any of its or their
respective Affiliates) does not take such lead, then Lupin may do so; provided
further, that the negotiating Party shall obtain the written consent of such
other Party prior to entering into any such license, such consent not to be
unreasonably withheld or delayed. Irrespective of the Party that actually
obtains such license, Salix shall be entitled to deduct from royalties it would
otherwise owe to Lupin pursuant to Section 7.2 an amount equal to the lesser of
(a) [*]

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

34



--------------------------------------------------------------------------------

percent ([*]%) of the amount of (i) any (A) [*] (including [*]), (B) [*]
(including [*]), and (C) [*], in each case ((A), (B) and (C)) due under any such
license and (ii) any [*], in each case ((i) and (ii)) to the extent payable to
such Third Party in consideration for rights [*] and (b) [*] percent ([*]%) of
the amount of [*] such [*] percent ([*]%) amount to be [*]; provided that,
notwithstanding the foregoing, Salix shall have no right to any such deduction
with respect to [*].

8.7 Product Trademarks.

8.7.1. Ownership of Product Trademarks. Subject to Article 13, as between the
Parties, [*] shall own and retain all right, title and interest in and to the
Product Trademarks.

8.7.2. Maintenance, Prosecution and Enforcement of Product Trademarks. As
between the Parties, [*] (or its Sublicensees or any of its or their respective
Affiliates) shall control the registration, prosecution, maintenance,
enforcement and defense of the Product Trademarks.

8.8 Certain Matters. Notwithstanding any provision in this Agreement to the
contrary, Salix shall have no right to (a) prepare, file, prosecute and/or
maintain any Lupin Patent, Lupin Improvement Patent, Joint Platform Patent or
Joint Product Patent outside the Territory, except in strict accordance with the
provisions of Sections 8.2.1 and 8.2.3(b), as applicable, and/or (b) to control
the prosecution of any infringement relating to any Lupin Patent, Lupin
Improvement Patent, Joint Platform Patent, and/or Joint Product Patent outside
the Territory, except in strict accordance with the provisions of Sections 8.3.2
and 8.3.4, as applicable, including the initiation of such right by the delivery
of applicable notice by Lupin, and, in all cases, Lupin shall cooperate
reasonably with Salix, and Salix shall keep Lupin reasonably informed in
connection with such activities.

ARTICLE 9

ADVERSE EVENT REPORTING; RECALLS AND WITHDRAWALS

9.1 Adverse Event Reporting.

9.1.1. Complaints. Salix shall maintain a record of any and all complaints it
receives with respect to the Licensed Product and shall notify Lupin in
reasonable detail of any complaint received by it within five (5) days after the
event.

9.1.2. Adverse Event Reporting. Salix shall be responsible for reporting Adverse
Events in the Field in the Territory to the Regulatory Authorities pursuant to
Applicable Law and shall provide a copy of any such reports to Lupin within five
(5) days of making any such report. Lupin shall provide Salix with all
information in its possession necessary for Salix to comply with its
pharmacovigilance responsibilities in the Territory. The Parties’ costs incurred
in connection with receiving, recording, reviewing, communicating, reporting and
responding to Adverse Events in the Field in the Territory shall be borne by
Salix.

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

35



--------------------------------------------------------------------------------

9.1.3. Drug Safety Information. Salix shall have the sole right to create and
maintain a master drug safety database which shall cross-reference any Adverse
Event relating to the Licensed Product occurring in the Territory. Salix shall
be the sole owner of this master drug safety database. Lupin shall submit to
Salix all data collected by it with respect to Adverse Events relating to the
Licensed Product in accordance with such timelines as may be imposed by
Applicable Law and otherwise promptly. Notwithstanding the foregoing, the
Parties acknowledge and agree that Lupin is responsible for creating a similar
database for Adverse Events outside the Territory and the Parties shall
cooperate in providing data for both databases.

9.2 Recalls and Withdrawals. In the event that any Regulatory Authority issues
or requests a recall, stop sale, field correction or market withdrawal or takes
similar action (collectively, “Recalls”) in connection with the Licensed Product
or in the event either Party determines that an event, incident or circumstance
has occurred that may result in the need for a Recall of the Licensed Product,
the Party notified of or desiring such Recall shall, within twenty-four
(24) hours, advise the other Party thereof by telephone (and confirmed by email
or facsimile), email or facsimile, at the telephone number, email address or
facsimile number for such other Party set forth on Schedule 9.2. Following
notification of a Recall, the Parties shall meet to discuss such notification
and Recall. Salix shall decide whether to conduct any such Recall (except in the
case of a government-mandated Recall) in the Field in the Territory and the
manner in which any such Recall shall be conducted; and Lupin shall decide
whether to conduct any such Recall (except in the case of a government-mandated
Recall) outside the Territory or inside the Territory outside the Field and the
manner in which any such Recall shall be conducted. Each Party shall provide a
copy of all related documentation and notices to the other Party forthwith. Each
Party shall provide such assistance to the other Party in its investigating and
conducting any Recall as such other Party may request. [*] shall bear the
expenses of any Recall of the Licensed Product in the Field in the Territory;
and [*] shall bear the expenses of any Recall of the Licensed Product outside
the Territory or inside the Territory outside the Field; provided, however,
that, to the extent any such Recall resulted solely from the other Party’s
breach of its obligations hereunder or its gross negligence or willful
misconduct, such other Party shall bear the expenses of such Recall.

9.3 Pharmacovigilance Agreement. Prior to the First Commercial Sale of the
Licensed Product in the Territory, the Parties shall enter into a
pharmacovigilance agreement reasonably acceptable to both Parties (the
“Pharmacovigilance Agreement”), which shall include, among other things,
mutually acceptable guidelines and procedures for the receipt, investigation,
communication and exchange (as between the Parties) of safety information, such
as Adverse Events, pregnancy exposure, lack of efficacy, misuse/abuse, and any
other information concerning the safety of the Licensed Product. Such guidelines
and procedures will be in accordance with, and enable the Parties to fulfill
regulatory reporting obligations to Regulatory Authorities. Furthermore, such
agreed procedures shall be consistent with relevant Regulatory Authority and
International Conference on Harmonization (ICH) guidelines, except where said
guidelines may conflict with more stringent existing local regulatory safety
reporting requirements, in which case local reporting requirements shall
prevail. The Pharmacovigilance

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

36



--------------------------------------------------------------------------------

Agreement may, as necessary, contemplate the use of Third Party vendors
currently used by the Parties.

ARTICLE 10

CONFIDENTIALITY AND NON-DISCLOSURE

10.1 Confidentiality Obligations. At all times during the term and for a period
of [*] ([*]) years following termination or expiration hereof, each Party shall,
and shall cause its Affiliates and Sublicensees and its and their respective
officers, directors, employees and agents to, keep completely confidential and
not publish or otherwise disclose and not use, directly or indirectly, for any
purpose, any Confidential Information furnished or otherwise made known to it,
directly or indirectly, by the other Party, except to the extent such disclosure
or use is expressly permitted by the terms of this Agreement or is reasonably
necessary for the performance of this Agreement. “Confidential Information”
means any information provided by one Party to the other Party relating to the
Licensed Delivery Technology, Rifaximin, the Licensed Product (including any
Regulatory Documentation and Regulatory Authorizations and any information or
data contained therein), any Development or Commercialization of the Licensed
Product or the scientific, regulatory or business affairs or other activities of
either Party and specifically includes the terms of this Agreement.
Notwithstanding the foregoing, Confidential Information shall not include any
information that:

10.1.1. is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of the receiving Party;

10.1.2. can be demonstrated by documentation or other competent proof to have
been in the receiving Party’s possession prior to disclosure by the disclosing
Party without any obligation of confidentiality with respect to said
information;

10.1.3. is subsequently received by the receiving Party from a Third Party who
is not bound by any obligation of confidentiality with respect to said
information;

10.1.4. has been published by a Third Party (other than a Sublicensee) or
otherwise enters the public domain through no fault of the receiving Party in
breach of this Agreement; or

10.1.5. can be demonstrated by documentation or other competent evidence to have
been independently developed by or for the receiving Party without reference to
the disclosing Party’s Confidential Information.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

37



--------------------------------------------------------------------------------

individual elements of such Confidential Information are in the public domain or
in the possession of the receiving Party unless the combination and its
principles are in the public domain or in the possession of the receiving Party.
Notwithstanding the foregoing, Lupin may, for research or Development purposes,
disclose Confidential Information of a technical nature to a Third Party
licensee of Lupin Technology if (i) such Third Party licensee enters into a
confidentiality agreement with Lupin at least as restrictive as this Article 10
and (ii) such license contemplates use of the Confidential Information for sales
of products substantially similar to the Licensed Product outside the Territory
or inside the Territory but outside the Field.

10.2 Trade Secrets. Notwithstanding the time limitation provided in
Section 10.1, Confidential Information that constitutes a trade secret under New
York law or the Uniform Trade Secrets Act and is so identified to the receiving
Party by the disclosing Party in writing shall be maintained confidential
indefinitely.

10.3 Permitted Disclosures. Each Party may disclose Confidential Information to
the extent that such disclosure is:

10.3.1. Made in response to a valid order of a court of competent jurisdiction
or other supra-national, federal, national, regional, state, provincial or local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the receiving Party’s legal counsel, such disclosure is
otherwise required by law; provided, however, that the receiving Party shall
first have given notice to the disclosing Party and given the disclosing Party a
reasonable opportunity to quash such order and to obtain a protective order
requiring that the Confidential Information and documents that are the subject
of such order be held in confidence by such court or agency or, if disclosed, be
used only for the purposes for which the order was issued; and provided further
that if a disclosure order is not quashed or a protective order is not obtained,
the Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in response to such court or governmental order;

10.3.2. Made by the receiving Party to the Regulatory Authorities as required in
connection with any filing in relation to a Regulatory Authorization; provided,
however, that reasonable measures shall be taken to assure confidential
treatment of such information;

10.3.3. Made by the receiving Party to its Sublicensees or its or their
respective Affiliates or by the receiving Party, its Sublicensees or its or
their respective Affiliates to its or their respective attorneys, auditors,
advisors, consultants, contractors, existing or prospective collaboration
partners or licensees or other Third Parties as may be necessary or useful in
connection with the Exploitation of the Licensed Product or otherwise in
connection with the performance of its obligations or exercise of its rights as
contemplated by this Agreement; provided, however, that such Persons shall be
subject to obligations of confidentiality and non-use with respect to such
Confidential Information substantially similar to the obligations of
confidentiality and non-use of the receiving Party pursuant to this Article 10;
provided further that each Party shall remain responsible for any failure by its
Sublicensees or its or their respective Affiliates,

 

38



--------------------------------------------------------------------------------

attorneys, auditors, advisors, consultants, contractors, existing or prospective
collaboration partners or licensees or other Third Parties to treat such
Confidential Information as required under this Article 10 (as if such
Sublicensees, Affiliates, attorneys, auditors, advisors, consultants,
contractors, existing or prospective collaboration partners or licensees and
other Third Parties were Parties directly bound to the requirements of this
Article 10).

10.3.4. Made by the receiving Party to existing or potential acquirers or merger
candidates; investment bankers; or existing or potential investors, venture
capital firms or other financial institutions or investors for purposes of
obtaining financing, each of whom prior to disclosure must be bound by
obligations of confidentiality and non-use with respect to such Confidential
Information substantially similar to the obligations of confidentiality and
non-use of the receiving Party pursuant to this Article 10; provided, however,
that Lupin shall make no such disclosure to a Competitor, without obtaining
Salix’s prior consent in writing.

10.4 Use of Name. Neither Party shall mention or otherwise use the name,
insignia, symbol, Trademark, trade name or logotype of the other Party (or any
abbreviation or adaptation thereof) in any publication, press release, marketing
and Promotional Materials or other form of publicity without the prior written
approval of such other Party in each instance. The restrictions imposed by this
Section shall not prohibit either Party from making any disclosure identifying
the other Party (a) as a counterparty to this Agreement to its investors
(b) that is required by Applicable Law or the requirements of a national
securities exchange or another similar regulatory body (provided that any such
disclosure shall be governed by this Article 10), or (c) with respect to which
consent has previously been obtained. Further, the restrictions imposed on each
Party under this Section 10.4 are not intended, and shall not be construed, to
prohibit a Party from identifying the other Party in its internal business
communications, provided that any Confidential Information in such
communications remains subject to this Article 10.

10.5 Press Releases. Press releases or other similar public communication by
either Party relating to this Agreement, including upon termination of this
Agreement by Salix pursuant to Section 13.3, shall be approved in advance by the
other Party, which approval shall not be unreasonably withheld or delayed,
except for those communications required by Applicable Law (provided that the
other Party is given a reasonable opportunity to review and comment on any such
press release or public communication in advance thereof), disclosures of
information for which consent has previously been obtained, information that has
been previously disclosed publicly or as otherwise set forth in this Agreement.

10.6 Patient Information. The Parties agree to abide (and to cause their
respective Affiliates and Sublicensees to abide) and to take (and to cause their
respective Affiliates and Sublicensees to take) all reasonable and appropriate
actions to ensure that all Third Parties conducting or assisting with any
clinical development activities hereunder in accordance with, and subject to the
terms of, this Agreement, shall abide, to the extent applicable, by all
Applicable Law concerning the confidentiality or protection of patient
identifiable information or patient’s protected health information, including
the regulations at 45 C.F.R. Parts 160 and 164 and where relevant, the
applicable national laws implementing the European Parliament and

 

39



--------------------------------------------------------------------------------

Council Directive 95/46/EC on the protection of individuals with regard to the
processing of personal data and on the free movement of such data of 24 October
1995 and any other Applicable Law, in the course of their performance under this
Agreement.

10.7 Publications. Each Party recognizes that the publication of papers
regarding results of and other information regarding activities under this
Agreement, including oral presentations and abstracts, may be beneficial to both
Parties, provided such publications are subject to reasonable controls to
protect Confidential Information. In particular, it is the intent of the Parties
to maintain the confidentiality of any Confidential Information included in any
Patent application until such Patent application has been filed. Accordingly,
each Party shall have the right to review and approve any paper proposed for
publication by the other Party, including any oral presentation or abstract,
that contains Clinical Data or pertains to results of Clinical Trials or other
studies with respect to the Licensed Product or includes other data generated
under this Agreement or which includes Confidential Information of the other
Party. Before any such paper is submitted for publication or an oral
presentation is made, the publishing or presenting Party shall deliver a
complete copy of the paper or materials for oral presentation to the other Party
at least forty-five (45) days prior to submitting the paper to a publisher or
making the presentation. The other Party shall review any such paper and give
its comments to the publishing Party within thirty (30) days of the delivery of
such paper to the other Party. With respect to oral presentation materials and
abstracts, the other Party shall make reasonable efforts to expedite review of
such materials and abstracts, and shall return such items as soon as practicable
to the publishing or presenting Party with appropriate comments, if any, but in
no event later than thirty (30) days from the date of delivery to the other
Party. Failure to respond within such thirty (30) days shall be deemed approval
to publish or present. If approval is not given or deemed given, either Party
may refer the Dispute in accordance with Section 14.7 for resolution.
Notwithstanding the foregoing, the publishing or presenting Party shall comply
with the other Party’s request to delete references to such other Party’s
Confidential Information in any such paper and shall withhold publication of any
such paper or any presentation of same for an additional sixty (60) days in
order to permit the Parties to obtain patent protection if either Party deems it
necessary. Any publication shall include recognition of the contributions of the
other Party according to standard practice for assigning scientific credit,
either through authorship or acknowledgement, as may be appropriate. Each Party
shall use commercially reasonable efforts to cause investigators and
institutions participating in Clinical Trials for the Licensed Product with
which it contracts to agree to terms substantially similar to those set forth in
this Section 10.7, which efforts shall satisfy such Party’s obligations under
this Section 10.7 with respect to such investigators and institutions.

ARTICLE 11

REPRESENTATIONS, WARRANTIES AND COVENANTS

11.1 Representations, Warranties and Covenants. Each Party hereby represents and
warrants to the other Party as of the Effective Date as follows:

11.1.1. Corporate Authority. Such Party (a) has the power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder
and (b) has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations

 

40



--------------------------------------------------------------------------------

hereunder. This Agreement has been duly executed and delivered by such Party and
constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered in a proceeding at law or in equity;

11.1.2. Litigation. There is no pending or, to such Party’s Knowledge,
threatened litigation (and such Party has not received any communication) that
alleges that such Party’s activities related to this Agreement have violated or
that by conducting the activities as contemplated herein such Party would
violate, any of the Patent, Trademark or other intellectual property rights of
any other Person;

11.1.3. Consents and Approvals. All necessary consents, approvals and
authorizations of all regulatory and governmental authorities and other Persons
required to be obtained by such Party in connection with the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been obtained; and

11.1.4. Conflicts. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of Applicable Law or any provision of the articles of
incorporation or bylaws of such Party in any material way and (b) do not
conflict with, violate or breach or constitute a default or require any consent
under, any contractual obligation or court or administrative order by which such
Party is bound.

11.2 Additional Representations, Warranties and Covenants of Salix. Salix
represents, warrants and covenants to Lupin that:

11.2.1. (a) Salix is a corporation duly organized and in good standing under the
laws of California and (b) Salix has full power and authority and the legal
right to own and operate its property and assets and to carry on its business as
it is now being conducted and as it is contemplated to be conducted by this
Agreement;

11.2.2. Neither Salix nor any of its Affiliates has been debarred or is subject
to debarment and neither Salix nor any of its Affiliates will use in any
capacity, in connection with the services to be performed under this Agreement,
any Person who has been debarred pursuant to Section 306 of the FFDCA or who is
the subject of a conviction described in such section. Salix shall inform Lupin
in writing immediately if it or any Person who is performing services hereunder
is debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of Salix’s Knowledge, is threatened, relating to the
debarment or conviction of Salix or any Person performing services hereunder;

11.2.3. As of the Effective Date, to Salix’s Knowledge, neither any of its
activities contemplated hereunder nor performance of any of its obligations

 

41



--------------------------------------------------------------------------------

contained herein, including without limitation its grant of the licenses
specified herein, will infringe or misappropriate any Patent other intellectual
property right Controlled by a Third Party; and

11.2.4. Salix is able to pay its debts (including trade debts) as they mature.
Salix has, or reasonably expects to have available as they are needed, the funds
to perform its obligations hereunder.

11.3 Additional Representations, Warranties and Covenants of Lupin. Lupin
represents, warrants and covenants to Salix that:

11.3.1. Lupin is a corporation duly organized under the laws of India and has
full power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as is
contemplated to be conducted by this Agreement;

11.3.2. Neither Lupin nor any of its Affiliates has been debarred or is subject
to debarment and neither Lupin nor any of its Affiliates will use in any
capacity, in connection with the services to be performed under this Agreement,
any Person who has been debarred pursuant to Section 306 of the FFDCA or who is
the subject of a conviction described in such section. Lupin shall inform Salix
in writing immediately if it or any Person who is performing services hereunder
is debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of Lupin’s Knowledge, is threatened, relating to the
debarment or conviction of Lupin or any Person performing services hereunder;

11.3.3. As of the Effective Date, (a) to Lupin’s Knowledge, (i) Lupin Controls
the Lupin Technology and is entitled to grant the licenses specified herein,
(ii) the Lupin Patents are subsisting and are not invalid or unenforceable in
whole or in part and (iii) Lupin’s right, title and interest in and to the Lupin
Technology is free and clear of any liens, charges and encumbrances; (b) to
Lupin’s Knowledge, the Lupin Patents are being procured from the respective
Patent offices in accordance with Applicable Law; (c) Lupin has no Knowledge of
any actual infringement or threatened infringement of the Lupin Patents or any
actual misappropriation or threatened misappropriation of the Lupin Know-How by
any Person; (d) Lupin has no Knowledge of any claims or litigation that has been
brought or threatened by any Person alleging that the Lupin Patents are invalid
or unenforceable; and (e) Lupin has no Knowledge of any Patent or other
intellectual property right Controlled by an Third Party that would be infringed
or misappropriated by Salix’s Exploitation of the Licensed Product in the
Territory in the Field as contemplated hereby; and

11.3.4. All data and other information provided by Lupin and its agents in
connection with Salix’s due diligence investigation of this transaction was, to
Lupin’s Knowledge, genuine and did not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made not misleading.

 

42



--------------------------------------------------------------------------------

11.4 Disclaimer of Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTIONS 11.1, 11.2 AND 11.3, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS
ANY WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

11.5 Unauthorized Sales.

11.5.1. Undertakings by Salix. Salix (a) shall, and shall cause its Sublicensees
and its and their respective Affiliates to, distribute, market, Promote, offer
for sale and sell the Licensed Product only in the Territory in the Field,
(b) to the maximum extent permitted by Applicable Law, shall not, and shall not
permit its Affiliates and shall use commercially reasonable efforts to not
permit its Sublicensees or its Sublicensees’ Affiliates to, distribute, market,
Promote, offer for sale or sell the Licensed Product, directly or indirectly,
(i) to any Person for sale outside the Territory or inside the Territory outside
the Field or (ii) to any Person inside the Territory that (A) Salix reasonably
suspects is likely to directly or indirectly distribute, market, Promote, offer
for sale or sell the Licensed Product outside the Territory or inside the
Territory outside the Field or assist another Person to do so or, (B) to Salix’s
Knowledge, has directly or indirectly distributed, marketed, Promoted, offered
for sale, sold or otherwise supplied the Licensed Product outside the Territory
or inside the Territory outside the Field or assisted another Person to do so
and (c) shall refer any orders for the Licensed Product outside the Territory or
inside the Territory outside the Field received by Salix, its Sublicensees or
any of its or their respective Affiliates to Lupin.

11.5.2. Undertakings by Lupin. To the maximum extent permitted by Applicable
Law, Lupin shall not, and Lupin shall cause its Affiliates not to, and shall use
commercially reasonable efforts to cause its Sublicensees and its Sublicenesees’
Affiliates not to, distribute, market, Promote, offer for sale, sell or
otherwise supply the Licensed Product, directly or indirectly, whether alone or
in combination with other molecules or compounds, whether as a raw material or
as a finished product, and whether at wholesale or retail, to (a) any Person in
the Territory other than Salix or its Affiliates or (b) any Person outside the
Territory that (i) Lupin reasonably suspects is likely to directly or indirectly
distribute, market, Promote, offer for sale or sell the Licensed Product in the
Territory in the Field or assist another Person to do so or, (ii) to Lupin’s
Knowledge, has directly or indirectly distributed, marketed, Promoted, offered
for sale, sold or otherwise supplied the Licensed Product in the Territory in
the Field or assisted another Person to do so. Lupin shall refer any orders for
the Licensed Product in the Territory in the Field received by Lupin, its
licensees or its Sublicensees or any of its or their respective Affiliates to
Salix. The provisions of this

 

43



--------------------------------------------------------------------------------

Section 11.5.2 shall terminate as of the earlier of (A) the termination of this
Agreement and (B) the termination of [*].

11.6 Governmental Filings. To the extent, if any, that a Party determines in
good faith that it is required by Applicable Law to file or register this
Agreement or a notification in respect thereof with any governmental authority,
including the U.S. Securities and Exchange Commission, such Party may do so, and
the other Party shall cooperate in such filing or notification and shall execute
all documents reasonably required in connection therewith. In such situation,
the filing Party shall request confidential treatment of sensitive provisions of
the Agreement, to the extent permitted by Applicable Law and in consultation
with the other Party. The Parties shall promptly inform each other as to the
activities or inquiries of any such governmental authority relating to this
Agreement, and shall cooperate to respond to any request for further information
therefrom.

ARTICLE 12

INDEMNIFICATION

12.1 Indemnification by Salix. Salix shall indemnify Lupin, its Affiliates and
their respective directors, officers, employees and agents, and defend and save
each of them harmless, from and against any and all losses, damages,
liabilities, costs, fees and expenses (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”) in connection with any and all suits,
actions, investigations, claims or demands of Third Parties (collectively,
“Third Party Claims”) arising from or occurring as a result of: (a) the breach
by Salix, its Sublicensees or any of its or their respective Affiliates of any
representation, warranty, covenant, undertaking or other term contained in this
Agreement; (b) the negligence or willful misconduct on the part of Salix, its
Sublicensees or any of its or their respective Affiliates in performing its or
their obligations under this Agreement; (c) the Exploitation by Salix, its
Sublicensees or any of its or their respective Affiliates of the Licensed
Product; (d) [*]; or (e) [*]; except in cases (a), (b) and (c), for those Losses
for which Lupin has an obligation to indemnify Salix pursuant to Section 12.2
hereof, as to which Losses each Party shall indemnify the other to the extent of
their respective responsibility for the Losses; provided, however, that Salix
shall not be obligated to indemnify Lupin for any Losses under (a), (b), or
(c) to the extent that such Losses arise as a result of negligence or willful
misconduct on the part of Lupin or any of its Affiliates or Sublicensees.

12.2 Indemnification by Lupin. Lupin shall indemnify Salix, its Affiliates and
their respective directors, officers, employees and agents, and defend and save
each of them harmless, from and against any and all Losses in connection with
any and all Third Party Claims arising from or occurring as a result of: (a) the
breach by Lupin, its licensees or its Sublicensees or any of its or their
respective Affiliates of any representation, warranty, covenant, undertaking or
other term contained in this Agreement; (b) the negligence or willful misconduct
on the part of Lupin, its licensees or its Sublicensees or any of its or their
respective Affiliates in performing its or their obligations under this
Agreement; or (c) the Exploitation by Lupin, its licensees (other than Salix) or
its Sublicensees or any of its or their respective Affiliates of the Licensed
Product, except in each case ((a), (b) and (c)) for those Losses for which Salix
has an obligation to

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

44



--------------------------------------------------------------------------------

indemnify Lupin pursuant to Section 12.1 hereof, as to which Losses each Party
shall indemnify the other to the extent of their respective responsibility for
the Losses; provided, however, that Lupin shall not be obligated to indemnify
Salix for any Losses to the extent that such Losses arise as a result of
negligence or willful misconduct on the part of Salix or any of its Affiliates
or Sublicensees.

12.3 Notice of Claim. All indemnification claims in respect of a Party, its
Affiliates or their respective directors, officers, employees and agents shall
be made solely by such Party to this Agreement (the “Indemnified Party”). The
Indemnified Party shall give the indemnifying Party prompt written notice (an
“Indemnification Claim Notice”) of any Losses or discovery of fact upon which
such indemnified Party intends to base a request for indemnification under
Section 12.1 or 12.2, but in no event shall the indemnifying Party be liable for
any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss is known at such time). The Indemnified Party shall furnish promptly to the
indemnifying Party copies of all papers and official documents received in
respect of any Losses and Third Party Claims.

12.4 Control of Defense. The defense of any Third Party Claim shall be conducted
as follows:

12.4.1. Control by Indemnifying Party. At its option, the indemnifying Party may
assume the defense of any Third Party Claim by giving written notice to the
Indemnified Party within thirty (30) days after the indemnifying Party’s receipt
of an Indemnification Claim Notice. The assumption of the defense of a Third
Party Claim by the indemnifying Party shall not be construed as an
acknowledgment that the indemnifying Party is liable to indemnify the
Indemnified Party in respect of the Third Party Claim, nor shall it constitute a
waiver by the indemnifying Party of any defenses it may assert against the
Indemnified Party’s claim for indemnification. Upon assuming the defense of a
Third Party Claim, the indemnifying Party may appoint as lead counsel in the
defense of the Third Party Claim any legal counsel selected by the indemnifying
Party. In the event the indemnifying Party assumes the defense of a Third Party
Claim, the Indemnified Party shall immediately deliver to the indemnifying Party
all original notices and documents (including court papers) received by the
Indemnified Party in connection with the Third Party Claim. Should the
indemnifying Party assume the defense of a Third Party Claim, except as provided
in Section 12.4.2, the indemnifying Party shall not be liable to the Indemnified
Party for any legal expenses subsequently incurred by such Indemnified Party in
connection with the analysis, defense or settlement of the Third Party Claim. In
the event that it is ultimately determined that the indemnifying Party is not
obligated to indemnify, defend or hold harmless the Indemnified Party from and
against the Third Party Claim, the Indemnified Party shall reimburse the
indemnifying Party for any and all costs and expenses (including attorneys’ fees
and costs of suit) and any Third Party Claims incurred by the indemnifying Party
in its defense of the Third Party Claim.

12.4.2. Right to Participate in Defense. Without limiting Section 12.4.1 above,
any Indemnified Party shall be entitled to participate in, but not control, the

 

45



--------------------------------------------------------------------------------

defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (a) the employment thereof has been specifically
authorized by the indemnifying Party in writing, (b) the indemnifying Party has
failed to assume the defense and employ counsel in accordance with
Section 12.4.1 (in which case the Indemnified Party shall control the defense)
or (c) the interests of the indemnitee and the indemnifying Party with respect
to such Third Party Claim are sufficiently adverse to prohibit the
representation by the same counsel of both Parties under Applicable Law, ethical
rules or equitable principles.

12.4.3. Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that shall not result
in the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely affecting the business of the Indemnified Party in any
manner, and as to which the indemnifying Party shall have acknowledged in
writing the obligation to indemnify the Indemnified Party hereunder, the
indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the indemnifying Party, in its sole discretion, shall deem appropriate.
With respect to all other Losses in connection with Third Party Claims, where
the indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 12.4.1, the indemnifying Party shall have authority to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss, provided it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).
The indemnifying Party shall not be liable for any settlement or other
disposition of a Loss by an Indemnified Party that is reached without the
written consent of the indemnifying Party. Regardless of whether the
indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall, and the Indemnified Party shall ensure that no
indemnitee shall, admit any liability with respect to or settle, compromise or
discharge, any Third Party Claim without the prior written consent of the
indemnifying Party, such consent not to be unreasonably withheld or delayed.

12.4.4. Cooperation. Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each indemnitee to, cooperate in the defense or prosecution thereof
and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access during normal business hours afforded to the
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making indemnitees, employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder, and the indemnifying Party shall reimburse the Indemnified Party for
all its reasonable out-of-pocket expenses in connection therewith.

 

46



--------------------------------------------------------------------------------

12.4.5. Expenses. Except as provided above, the costs and expenses, including
fees and disbursements of counsel, incurred by the Indemnified Party in
connection with any claim shall be reimbursed on a Calendar Quarter basis by the
indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.

12.5 Limitation on Damages and Liability. EXCEPT IN CIRCUMSTANCES OF [*] OR
INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES OR SUBLICENSEES (OR WITH
RESPECT TO SALIX, ITS DISTRIBUTORS), NEITHER PARTY NOR ANY OF ITS AFFILIATES
SHALL BE LIABLE TO THE OTHER PARTY FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL,
EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS INTERRUPTION OR LOST
PROFITS, MILESTONES OR ROYALTIES, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE,
TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF (A) THE DEVELOPMENT,
MANUFACTURE, USE OR SALE OF THE LICENSED PRODUCT UNDER THIS AGREEMENT, (B) THE
USE OF OR REFERENCE TO THE PATENTS, KNOW-HOW OR REGULATORY DOCUMENTATION
LICENSED HEREUNDER OR (C) ANY BREACH OF OR FAILURE TO PERFORM ANY OF THE
PROVISIONS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THIS EXCLUSION IS NOT
INTENDED TO EXCLUDE DAMAGES OWED TO THIRD PARTIES PURSUANT TO SECTION 12.1 OR
12.2, REGARDLESS OF TYPE.

12.6 Insurance. Each Party shall maintain, at its sole cost and expense, an
adequate liability insurance or self-insurance program (including product
liability insurance) to protect against potential liabilities and risk arising
out of activities to be performed under this Agreement and any agreement related
hereto and upon such terms (including coverages, deductible limits and
self-insured retentions) as are customary in the pharmaceutical industry
generally for the activities to be conducted by such Party under this Agreement.
Such liability insurance or self-insurance program shall insure against all
types of liability, including personal injury, physical injury or property
damage arising out of the Exploitation of the Licensed Product. This
Section 12.6 shall not create any limitation on a Party’s liability to the other
under this Agreement.

ARTICLE 13

TERM AND TERMINATION

13.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to Section 13.2, 13.3, 13.4 or 13.5 hereof,
shall continue until the expiration of Salix’s obligations to pay royalties in
respect of the Licensed Product pursuant to Section 7.2.2.

13.2 Termination for Material Breach. Any material failure by a Party (the
“Breaching Party”) to comply with any of its material obligations contained in
this Agreement

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

47



--------------------------------------------------------------------------------

shall entitle the Party not in default to give to the Breaching Party written
notice specifying the nature of the default, requiring the Breaching Party to
make good or otherwise cure such default, and stating its intention if such
default is not cured to terminate this Agreement. If such default is not cured
within [*] ([*]) days after the receipt of such notice (or, if such default
cannot be cured within such [*] ([*]) day period, if the Breaching Party does
not commence actions to cure such default within such period and thereafter
diligently continue such actions or if such default is not otherwise cured
within [*] ([*]) days after the receipt of such notice, except in the case of a
payment default, as to which the Breaching Party shall have only a [*] ([*]) day
cure period), the Party not in default shall be entitled, on written notice to
the Breaching Party, without prejudice to any other rights conferred on it by
this Agreement, and in addition to any other remedies available to it at law or
in equity, to terminate this Agreement in its entirety.

13.3 Other Termination by Salix. If Salix determines, in its sole and absolute
discretion, that it is not feasible or desirable to pursue the Development or
Commercialization of the Licensed Product contemplated by this Agreement,
including (without thereby in any way limiting Salix’s sole and absolute
discretion) for scientific, technical, regulatory or commercial reasons
(including safety or efficacy reasons), reasons relating to the present or
future marketability or profitability of such Licensed Product, or reasons
relating to the identity of any successor to Lupin pursuant to Section 14.4(b)
or relations between Salix and any such successor, then Salix may, by written
notice to Lupin, terminate this Agreement in its entirety upon [*] ([*]) days’
prior written notice to Lupin.

13.4 Termination Upon Insolvency. Either Party may terminate this Agreement if,
at any time, the other Party shall (a) file in any court or agency pursuant to
any statute or regulation of any state, country or jurisdiction a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of such other Party or of its assets,
(b) propose a written agreement of composition or extension of its debts outside
the ordinary course of its business, (c) be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition shall not be
dismissed within [*] ([*]) days after the filing thereof, (d) propose or be a
party to any dissolution or liquidation, (e) make an assignment for the benefit
of its creditors, or (f) admit in writing its inability generally to meet its
obligations as they fall due in the general course.

13.5 Termination by Lupin. Lupin may terminate this Agreement immediately upon
notice to Salix in the event that the API Agreement is terminated other than by
Salix pursuant to Section 6.2(c)(ii) of the API Agreement.

13.6 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Lupin or Salix are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code. The Parties agree that the Parties, as licensees of such
rights under this Agreement, shall retain and may fully exercise all of their
rights and elections under the United States Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against a Party under the United States Bankruptcy Code, the Party hereto
that is not a party to such proceeding shall

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

48



--------------------------------------------------------------------------------

be entitled to a complete duplicate of (or complete access to, as appropriate)
any such intellectual property and all embodiments of such intellectual
property, which, if not already in the non-subject Party’s possession, shall be
promptly delivered to it (a) following any such commencement of a bankruptcy
proceeding upon the non-subject Party’s written request therefor, unless the
Party subject to such proceeding continues to perform all of its obligations
under this Agreement or (b) if not delivered under clause (a) above, following
the rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.

13.7 Licenses and Assignments Upon Termination. Upon any termination of this
Agreement:

13.7.1. the licenses granted by Lupin to Salix under Section 2.1 shall terminate
in their entirety;

13.7.2. the licenses granted by Salix to Lupin under Section 2.4 shall be
revised such that Salix shall, and does hereby, grant, and shall cause its
Sublicensees and its and their respective Affiliates to so grant, to Lupin a
non-exclusive, perpetual, irrevocable, worldwide, [*] license, with the right to
grant sublicenses through multiple tiers of sublicensees, without the consent of
Salix, under the Salix Technology to Exploit the Licensed Product for all
purposes; and

13.7.3. Salix shall, and does hereby, and shall cause its Sublicensees and its
and their respective Affiliates to, transfer, convey, assign and deliver to
Lupin, and Lupin hereby accepts, all right, title and interest in and to,
(a) the Licensed Product, including any related Information and inventions, and
any Improvements with respect thereto (including Salix Know-How and all material
aspects of Confidential Information Controlled by Salix as of the date of
termination with respect to the Licensed Product), (b) any Regulatory
Authorizations and related Regulatory Documentation and correspondence with
Regulatory Authorities with respect to the Licensed Product, (c) any Product
Trademarks, any other Trademarks (including any goodwill associated therewith),
any generic names and any domain names incorporating the same that were used by,
or developed for use by, Salix in connection with the Licensed Product and
(d) to the extent requested by Lupin in writing, any agreements with any Third
Parties with respect to the Licensed Product (including agreements with contract
research organizations, clinical sites and investigators).

13.8 Additional Consequences of Termination.

13.8.1. Sale of Inventory. In the event of any termination of this Agreement,
Salix may continue to sell its existing inventories and any work-in-process of
the Licensed Product until the occurrence of either: (a) Salix’s completion of
the transfer of all Regulatory Authorizations and related Regulatory
Documentation for the Licensed Product and completion of performance under all
then-existing contracts with Third Parties for the marketing, sale or
manufacture of the Licensed Product, or (b) Lupin’s

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

49



--------------------------------------------------------------------------------

directing Salix to halt all sales of the Licensed Product by written notice. If
either such event occurs prior to the sale of all of Salix’s inventories and
work-in-process of the Licensed Product and the performance by Salix of its
obligations under such Third Party contracts, then Salix shall [*], and Lupin
shall [*].

13.8.2. Return of Lupin Materials and Information. Upon the expiration or any
termination of this Agreement, Salix, at the request of Lupin, shall return or,
at the election of Salix, use reasonable efforts to destroy, and thereafter
provide to Lupin written certification evidencing such destruction, all data,
files, records and other materials in its possession or control relating to the
Lupin Technology, or containing or comprising Lupin’s Information and inventions
or other Confidential Information (except one copy of which may be retained
solely for archival purposes) with respect to the Licensed Product; provided,
that notwithstanding the foregoing, Salix shall be required to return, and may
not destroy, any Regulatory Documentation related to the Licensed Product.

13.8.3. Effect of Termination on Sublicenses Granted by Salix. Any and all
sublicense agreements entered into by Salix or any of its Affiliates with a
Sublicensee pursuant to Section 2.2 shall survive the termination of this
Agreement, except to the extent that any such Sublicensee under any such
sublicense agreement is in material breach of this Agreement or such sublicense
agreement, in which case Lupin shall have the right to terminate any such
sublicense agreement. Salix shall, at the request of Lupin, assign any such
sublicense agreement (to the extent not terminated pursuant to the preceding
sentence) to Lupin or its Affiliates and, upon such assignment, Lupin or its
Affiliates, as applicable, shall assume such sublicense agreement, as
applicable. For clarity, any sublicense agreement entered into by Salix with any
of its Affiliates shall terminate upon the termination of this Agreement.

13.8.4. Milestone Payments; Royalties. Following any termination of this
Agreement, Salix shall not be responsible for (a) any milestone payments for
milestone events that are achieved under Section 7.1.2 following the effective
date of such termination or (b) any royalty payments that accrue under
Section 7.2 following the effective date of such termination, except in each
case ((a) and (b)) with respect to any sales of the Licensed Product made by
Salix, either itself or through an Affiliate, Sublicensee or Sublicensee’s
Affiliate, pursuant to Section 13.8.1.

13.8.5. Assistance. Without limiting Lupin’s rights under other provisions of
this Article 13, in the event of any termination of this Agreement, Salix shall,
and shall cause its Sublicensees and its and their respective Affiliates to, at
the request and expense of Lupin, provide Lupin with such assistance as is
reasonably necessary to effectuate a smooth and orderly transition of any such
Development, Commercialization and other Exploitation activities, including any
ongoing Clinical Trials or Post Approval Studies, to Lupin or its designee so as
to minimize any disruption of such activities.

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

50



--------------------------------------------------------------------------------

13.8.6. Royalties to Salix. In consideration of the license rights granted by
Salix to Lupin under this Article 13 and the assignment of Regulatory
Authorizations and related Regulatory Documentation as contemplated by this
Article 13, if the Licensed Product has received its Initial Regulatory
Authorization, Lupin shall pay to Salix for Licensed Product sold by Lupin, its
(sub)licensees or its or their respective Affiliates in the Territory a royalty
of [*] percent ([*]%) of Net Sales (substituting Lupin for Salix in the
definition thereof) during each full or partial Calendar Year from the
termination of this Agreement until the [*] ([*]) anniversary of the effective
date of such termination. Subject to the royalties for which provision is made
in the preceding sentence, such Net Sales shall be the absolute property of
Lupin. The royalties contemplated by this Section 13.8.6 shall be payable by
Lupin to Salix in accordance with the provisions of Sections 7.2.4, 7.2.5,
7.2.6, 7.3, 7.4 and 7.5 mutatis mutandis and Section 14.18.

13.8.7. Accrued Rights. Termination or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of a Party prior to such termination or expiration. Such termination or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.

13.8.8. Survival. Without limiting the foregoing, Sections 2.3, 2.4, 7.3, 7.4,
7.5, 8.1, Article 10, Sections 11.4 and 11.6, Articles 9 and 12, this Article
13, and Sections 14.2, 14.4, 14.5, 14.6, 14.7, 14.8, 14.9, 14.10, 14.11, 14.12,
14.13, 14.14, 14.15, 14.18, 14.19 and 14.20 of this Agreement shall survive the
termination or expiration of this Agreement for any reason.

ARTICLE 14

MISCELLANEOUS

14.1 Force Majeure. Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any tens of this Agreement (other
than an obligation to make payments) when such failure or delay is caused by or
results from events beyond the reasonable control of the non-performing Party,
including fires, floods, earthquakes, embargoes, shortages, epidemics,
quarantines, war, acts of war (whether war be declared or not), terrorist acts,
insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances (whether involving the workforce of the non-performing Party or of
any other Person), acts of God or acts, omissions or delays in acting by any
governmental authority; provided, that the requirement to engage in negotiations
with or make payment to a Third Party listed on Schedule 8.6 to procure
intellectual property rights necessary for the performance of a Party’s
obligations hereunder shall not be considered a force majeure event under this
Section 14.1. The non-performing Party shall notify the other Party of such
force majeure within [*] ([*]) days after such occurrence by giving written
notice to the other Party stating the nature of the event, its anticipated
duration, and any action being taken to avoid or minimize its effect. The
suspension of performance shall be of no greater scope and no longer duration
than is necessary and the non-performing Party shall use

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

51



--------------------------------------------------------------------------------

commercially reasonable efforts to remedy its inability to perform. In the event
that such force majeure event lasts for a continuous period of more than [*]
([*]) days, such suspension of performance shall be deemed a material breach of
this Agreement and such other Party shall have the right to terminate this
Agreement pursuant to Section 13.2.

14.2 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on related to the Parties from
time to time. Each Party agrees that it will not export, directly or indirectly,
any technical information acquired from the other Party under this Agreement or
any products using such technical information to a location or in a manner that
at the time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so from the appropriate agency
or other governmental entity in accordance with Applicable Law.

14.3 Subcontractors. Salix and Lupin shall each have the right to subcontract
any of its Development and Commercialization activities with respect to the
Licensed Product to a Third Party. Each Party shall remain solely responsible
for all costs and expenses associated with its use of subcontractor(s)
hereunder.

14.4 Assignment. Without the prior written consent of the other Party hereto,
neither Party shall sell, transfer, assign, delegate, pledge or otherwise
dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that either Party may, without such consent, assign or transfer this
Agreement or any of its rights and obligations hereunder to (a) an Affiliate of
such Party; or (b) to any Third Party with which it merges or consolidates, or
to which it transfers all or substantially all of its assets to which this
Agreement relates if in any such event (i) the assigning Party (provided that it
is not the surviving entity) remains jointly and severally liable with the
relevant Affiliate or Third Party assignee under this Agreement, and (ii) the
relevant Affiliate assignee, Third Party assignee or surviving entity assumes in
writing all of the assigning Party’s obligations under this Agreement. Any
attempted assignment or delegation in violation of the preceding sentence shall
be void and of no effect. All validly assigned and delegated rights and
obligations of the Parties hereunder shall be binding upon and inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of Lupin or Salix, as the case may be. In the event either Party seeks
and obtains the other Party’s consent to assign or delegate its rights or
obligations to another party, the assignee or transferee shall assume all
obligations of its assignor or transferor under this Agreement. Notwithstanding
the foregoing, Lupin shall have the right, from time to time and without the
necessity of providing notice to or obtaining the consent of, Salix, to
delegate, assign, or subcontract to any Affiliate, certain of Lupin’s rights or
responsibilities under this Agreement. In all cases, Lupin shall remain the
contract Party under the Agreement and shall remain responsible to Salix for the
performance of all such obligations under this Agreement.

14.5 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

52



--------------------------------------------------------------------------------

provision shall be fully severable, (b) this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom and (d) in lieu
of such illegal, invalid or unenforceable provision, there shall be added
automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and reasonably acceptable to the Parties. To the
fullest extent permitted by applicable law, each Party hereby waives any
provision of law that would render any provision hereof illegal, invalid or
unenforceable in any respect.

14.6 Governing Law, Jurisdiction, Venue and Service.

14.6.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The Parties agree to exclude the application to this Agreement of the United
Nations Convention on Contracts for the International Sale of Goods.

14.6.2. Jurisdiction. Subject to Sections 14.7 and 14.11, the Parties hereby
irrevocably and unconditionally consent to the exclusive jurisdiction of the
courts of the State of New York and the United States District Court for the
Southern District of New York, in either case sitting in the Borough of
Manhattan in the City of New York, for any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement, and agree
not to commence any action, suit or proceeding (other than appeals therefrom)
related thereto except in such courts. The Parties irrevocably and
unconditionally waive their right to a jury trial.

14.6.3. Venue. The Parties further hereby irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement in the
courts of the State of New York or in the United States District Court for the
Southern District of New York, in either case sitting in the Borough of
Manhattan in the City of New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

14.6.4. Service.

(a) Each Party further agrees that service of any process, summons, notice or
document by registered mail to its address set forth in Section 14.8 shall be
effective service of process for any action, suit or proceeding brought against
it under this Agreement in any such court.

(b) Lupin hereby designates, appoints and empowers Lupin Pharmaceuticals, Inc.,
with an office located at Harborplace Tower, 111 S. Calvert Street, 21st Floor,
Baltimore, MD 21202, U.S.A., as its designee, appointee and agent to receive,
accept and

 

53



--------------------------------------------------------------------------------

forward for and on its behalf, and it properties, assets and revenues, service
of any and all legal process, summons, notices and documents which may be served
in any action, suit or proceeding arising out of or relating to this Agreement
or any of the transactions or services contemplated hereunder that is brought in
the courts of the State of New York and the United States District Court for the
Southern District of New York, in either case sitting in the Borough of
Manhattan in the City of New York, which may be made on any designee, appointee
and agent in accordance with legal procedures prescribed in such courts. If for
any reason such designee, appointee and agent hereunder shall not be available
to act as such, then Lupin agrees to designate a new designee, appointee or
agent in the City of New York on the terms and for the purposes of this
Section 14.6.4(b). Lupin further hereby consents and agrees to the service of
any and all legal process, summons, notices and documents out of any of the
courts of the State of New York and the United States District Court for the
Southern District of New York, in either case sitting in the Borough of
Manhattan in the City of New York, in any such action, suit or proceeding by
serving a copy thereof upon the agent for service of process referred to in this
Section 14.6.4(b) (whether or not the appointment of such agent shall for any
reason prove to be ineffective or such agent shall accept or acknowledge such
service) coupled with mailing of copies thereof in accordance with
Section 14.6.4(a). Lupin agrees that the failure of any such designee, appointee
or agent to give any notice of such service to it shall not impair or affect in
any way the validity of such service or any judgment rendered in any action or
proceeding based thereon.

14.7 Dispute Resolution.

14.7.1. General. If a dispute arises between the Parties in connection with or
relating to this Agreement or any document or instrument delivered in connection
herewith (other than a dispute arising under Section 4.4.8, which shall be
finally and definitively resolved in accordance with Section 4.4.8) (a
“Dispute”), then either Party shall have the right to refer such Dispute to the
chief executive officers of the Parties (or their designees) who shall confer
for attempted resolution of the Dispute by good faith negotiations during a
period of thirty (30) Business Days. Any final decision mutually agreed to by
such officers shall be conclusive and binding on the Parties. If the Dispute
remains unresolved after such thirty (30)-Business Day period, then except as
provided in Sections 14.7.2 and 14.18.3 and with respect to any matter for which
consent or approval is assigned to the Parties jointly, either Party may, by
written notice to the other Party, initiate litigation for resolution of such
Dispute.

14.7.2. Interim Relief. Notwithstanding anything herein to the contrary, nothing
in this Section 14.7 shall preclude either Party from seeking interim or
provisional relief, including a temporary restraining order, preliminary
injunction or other interim equitable relief concerning a Dispute, if necessary
to protect the interests of such Party. This Section 14.7.2 shall be
specifically enforceable.

14.8 Notices.

14.8.1. Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing, shall refer specifically to this Agreement and shall be

 

54



--------------------------------------------------------------------------------

deemed given only if delivered by hand or sent by facsimile transmission (with
transmission confirmed) or by internationally recognized overnight delivery
service that maintains records of delivery, addressed to the Parties at their
respective addresses specified in Section 14.8.2 or to such other address as the
Party to whom notice is to be given may have provided to the other Party in
accordance with this Section 14.8. Such Notice shall be deemed to have been
given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) or on the second business day (at the place of delivery)
after deposit with an internationally recognized overnight delivery service. Any
notice delivered by facsimile shall be confirmed by a hard copy delivered as
soon as practicable thereafter. This Section 14.8 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their obligations under the terms of this Agreement.

14.8.2. Address for Notice.

If to Salix, to:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

Attention: General Counsel

Fax No.: 919.447.3417

Email: Mark.Reeth@Salix.com

with copies (which shall not constitute notice) to:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

Attention: Vice President Business Development

Fax No.: 919.228.4222

Email: rick.scruggs@salix.com

and

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D. C. 20004

Attention: Edward C. Britton, Esq.

Fax No.: 202.778.5248

Email: ebritton@cov.com

If to Lupin, to:

Lupin Limited

“B” Wing, Fifth Floor

Bandra Kurla Complex

Mumbai - 400 051, India

 

55



--------------------------------------------------------------------------------

Attention: Managing Director

Facsimile: 410.576.2221

Email: vinita@lupinusa.com

with a copy to:

Lupin Pharmaceuticals, Inc.

Harborplace Tower

111 S. Calvert Street, 21st Floor

Baltimore, MD 21202

Attention: Vinita Gupta

Facsimile: 410.576.2221

Email: vinita@lupinusa.com

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

The Marbury Building

6225 Smith Avenue

Baltimore, MD 21209

Attention: Howard S. Schwartz, Esq.

Facsimile: (410) 580-3251

Email: howard.schwartz@dlapiper.com

14.9 Entire Agreement; Modifications. This Agreement, together with the
Schedules and Exhibits attached hereto, sets forth and constitutes the entire
agreement and understanding between the Parties with respect to the subject
matter hereof and all prior agreements, understandings, promises and
representations, whether written or oral, with respect thereto are superseded
hereby. Each Party confirms that it is not relying on any representations or
warranties of the other Party except as specifically set forth herein. No
amendment, modification, release or discharge shall be binding upon the Parties
unless in writing and duly executed by authorized representatives of both
Parties.

14.10 English Language. This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

14.11 Equitable Relief. The Parties acknowledge and agree that the restrictions
set forth in Sections 2.5, 8.2, 8.3, 8.4, 8.5, 8.6, and 8.7 and Article 10 are
reasonable and necessary to protect the legitimate interests of the other Party
and that such other Party would not have entered into this Agreement in the
absence of such restrictions, and that any breach or threatened breach of any
provision of Section 2.5, 8.2, 8.3, 8.4, 8.5, 8.6, or 8.7 or Article 10 may
result in irreparable injury to such other Party for which there will be no
adequate remedy at law. In the event of a breach or threatened breach of any
provision of Section 2.5, 8.2, 8.3, 8.4, 8.5, 8.6, or 8.7 or Article 10, the
non-breaching Party shall be authorized and entitled to obtain from

 

56



--------------------------------------------------------------------------------

any court of competent jurisdiction injunctive relief, whether preliminary or
permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which such
non-breaching Party may be entitled in law or equity. Both Parties agree to
waive, to the maximum extent permitted by Applicable Law, any requirement that
the other (a) post a bond or other security as a condition for obtaining any
such relief and (b) show irreparable harm, balancing of harms, consideration of
the public interest or inadequacy of monetary damages as a remedy. Nothing in
this Section 14.11 is intended, or should be construed, to limit either Party’s
right to equitable relief or any other remedy for a breach of any other
provision of this Agreement.

14.12 Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

14.13 No Benefit to Third Parties. The representations, warranties, covenants
and agreements set forth in this Agreement are for the sole benefit of the
Parties hereto and their successors and permitted assigns, and they shall not be
construed as conferring any rights on any other Persons.

14.14 Further Assurance. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

14.15 Relationship of the Parties. It is expressly agreed that Lupin, on the one
hand, and Salix, on the other hand, shall be independent contractors and that
the relationship between the two Parties shall not constitute a partnership,
joint venture or agency. Neither Lupin, on the one hand, nor Salix, on the other
hand, shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other, without the prior written consent of the other Party to do so, such
consent not to be unreasonably withheld or delayed. All persons employed by a
Party shall be employees of such Party and not of the other Party and all costs
and obligations incurred by reason of any such employment shall be for the
account and expense of such Party.

14.16 Performance by Affiliates. Each of Lupin and Salix acknowledges that
certain obligations under this Agreement may be performed by Affiliates of Lupin
and Salix. Each of Lupin and Salix guarantees performance of this Agreement by
any of its Affiliates.

14.17 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute

 

57



--------------------------------------------------------------------------------

one and the same instrument. This Agreement may be executed by scanned and
electronically or facsimile transmitted signatures and such signatures shall be
deemed to bind each Party hereto as if they were original signatures.

14.18 Payments; Audits.

14.18.1. Interest on Late Payments. If any payment due to a Party under this
Agreement is not paid when due, then the owing Party shall pay interest thereon
(before and after any judgment) at an annual rate (but with interest accruing on
a daily basis) equal to the lesser of (a) the prime rate as reported on the
first Business Day of each month such payment is overdue in The Wall Street
Journal, Eastern Edition, plus [*] ([*]) percentage points, and (b) the maximum
rate permitted by Applicable Law. Interest payable under this Section 14.18.1
shall run from the day following the date upon which payment of the relevant
principal sum became due through the date of payment thereof in full together
with such interest.

14.18.2. Audit. Each Party shall have the right to have an independent certified
public accounting firm of internationally recognized standing, and reasonably
acceptable to the other Party, provided with access by such other Party during
normal business hours, and upon reasonable prior written notice, to examine only
those records of such other Party (and its Affiliates and Sublicensees) as may
be reasonably necessary to determine, with respect to any Calendar Year ending
not more than three (3) years prior to the auditing Party’s request, the
correctness or completeness of any payment made under this Agreement. Such
examinations may not (a) be conducted more than once in any [*] ([*]) month
period (unless a previous audit during such [*] ([*]) month period revealed an
underpayment with respect to such period or the audited Party restates or
revises such books and records for such period) or (b) be repeated for any
Calendar Year. Results of such audit shall (i) be (A) limited to information
relating to the Licensed Product, (B) made available to both Parties in writing
and (C) subject to Article 10 and (ii) not reveal any specific information of
the audited Party to the auditing Party other than (A) whether the audited Party
is in compliance with its payment obligations under this Agreement and (B) the
amount of any additional payment owed to the auditing Party or excess payment
reimbursable to the audited Party. Except as provided below, the cost of this
examination shall be borne by the auditing Party, unless the audit reveals a
variance of more than five percent (5%) from the reported amounts, in which case
the audited Party shall bear the cost of the audit. Unless disputed pursuant to
Section 14.18.3, if such audit concludes that additional payments were owed or
that excess payments were made during such period, the audited Party shall pay
the additional amounts, with interest from the date originally due as provided
in Section 14.18.1, or the auditing Party shall reimburse such excess payments,
with interest from the date of original payment as provided in Section 14.18.1,
within sixty (60) days after the date on which such auditor’s written report is
delivered to the Parties.

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

58



--------------------------------------------------------------------------------

14.18.3. Audit Dispute. In the event of a Dispute of any audit under
Section 14.18.2, Lupin and Salix shall work in good faith to resolve the
disagreement. If the Parties are unable to reach a mutually acceptable
resolution of any such Dispute within thirty (30) days, the Dispute shall be
resolved in accordance with Section 14.7.

14.18.4. Confidentiality. The receiving Party shall treat all information
subject to review under this Article 14 in accordance with the confidentiality
provisions of Article 10.

14.19 References. Unless otherwise specified, (a) references in this Agreement
to any Article, Section, Schedule or Exhibit shall mean references to such
Article, Section, Schedule or Exhibit of this Agreement, (b) references in any
section to any clause are references to such clause of such section and
(c) references to any agreement, instrument or other document in this Agreement
refer to such agreement, instrument or other document as originally executed or,
if subsequently varied, replaced or supplemented from time to time, as so
varied, replaced or supplemented and in effect at the relevant time of reference
thereto.

14.20 Construction. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein shall mean including, without
limiting the generality of any description preceding such term. The language of
this Agreement shall be deemed to be the language mutually chosen by the Parties
and no rule of strict construction shall be applied against either Party hereto.

14.21 Additional Agreements. The Parties acknowledge that they have been
pursuing negotiations in respect of an agreement pursuant to which Lupin or its
Affiliates will [*]. The Parties confirm their intent to continue such
negotiations, but without thereby imposing on either Party to enter into any
such agreement or creating any legally binding obligation in respect of any such
agreement or the terms thereof unless and until such agreement is fully
negotiated and executed and delivered by the parties thereto. Any failure by the
Parties to enter into either of the agreements described in the first sentence
of this Section 14.21 shall not in any way affect the enforceability and
continued validity of this Agreement or the API Agreement.

[The remainder of this page has been intentionally left blank.]

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date first written above.

 

LUPIN LIMITED     SALIX PHARMACEUTICALS, INC. By:  

/s/  Nilesh Gupta

    By:  

/s/  Carolyn J. Logan

Name:  

Nilesh Gupta

    Name:  

Carolyn J. Logan

Title:  

Group President

    Title:  

President and CEO

 

 

[SIGNATURE PAGE TO DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT]



--------------------------------------------------------------------------------

Schedule 6.1

Commercialization Efforts

[*]

 

 

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 7.1.2

Milestones and Milestone Payments

As set forth in Section 7.1.2, Salix shall pay Lupin the milestone payments set
forth on this Schedule 7.1.2 on achievement by Salix or any of its Affiliates or
Sublicensees of each of the milestones set forth on Schedule 7.1.2 during the
term of this Agreement, within (30) days after the achievement of the relevant
milestone.

As set forth in the following table:

 

   

Traveler’s

Diarrhea

 

Hepatic

Encephalopathy

 

Irritable Bowel

Syndrome

[*]

  [*]   [*]   [*]

[*]

  [*]   [*]   [*]

[*]

  [*]   [*]   [*]

[*]

  [*]   [*]   [*]

 

 

Schedule 7.12, Page 1

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

Schedule 8.6

Anti-Stacking

Third Party

1. Alfa Wassermann SpA, its Affiliates, or any of their respective licensees or
sublicensees or any other Person claiming rights under any of such Persons

Agreement

Licence Agreement, dated June 24, 1996, by and between Alfa Wassermann SpA and
Salix Pharmaceuticals, Inc.

 

 

 

Schedule 8.6, Page 1



--------------------------------------------------------------------------------

Schedule 9.2

Recall and Withdrawal Contact Information

Lupin:

Telephone number: (410) 576-2000

Email address: vinita@lupinusa.com

Facsimile number: (410) 576-2221

Salix:

Telephone number: (919) 862-1044

Email address: Rajesh.kapoor@salix.com

 

 

 

Schedule 9.2, Page 1



--------------------------------------------------------------------------------

Exhibit A

Development Plan

[*]

 

 

Exhibit A, Page 1

*Confidential treatment requested; certain information omitted and filed
separately with the SEC.